 

Exhibit 10.13

 

CONTRIBUTION AGREEMENT

 

by and among

 

APEX OIL COMPANY, INC.,

 

PETROLEUM FUEL & TERMINAL COMPANY,

 

WORLD POINT TERMINALS, LP,

 

and

 

CENTER POINT TERMINAL COMPANY, LLC

 

Dated as of December 16, 2014

 

 

 

 

TABLE OF CONTENTS

 



ARTICLE I DEFINITIONS   Section 1.1 Certain Defined Terms 1       ARTICLE II THE
CONTRIBUTION   Section 2.1 The Asset Contribution 8       Section 2.2 Assumed
Liabilities 8       Section 2.3 Nonassignable Assets 9       Section 2.4
Excluded Assets 9       Section 2.5 Retained Liabilities. 9       Section 2.6
Terminaling Services Agreement. 10       Section 2.7 Closing; Closing Date 10  
    Section 2.8 Subsequent Actions 10       Section 2.9 Consideration 11      
ARTICLE III REPRESENTATIONS AND WARRANTIES OF CENTER POINT AND THE PARTNERSHIP  
Section 3.1 Organization 11       Section 3.2 Authority and Approval 11      
Section 3.3 Common Units 11       Section 3.4 No Conflict; Required Filings and
Consents 12       Section 3.5 Periodic Reports 12       Section 3.6 Registration
13       Section 3.7 Litigation 13       Section 3.8 Brokers 13       Section
3.9 Disclosure 13       ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PF&T AND
APEX   Section 4.1 Organization 14       Section 4.2 Authority and Approval 14  
    Section 4.3 No Conflict; Required Filings and Consents 14       Section 4.4
Financial Information; Undisclosed Liabilities 15       Section 4.5 Licenses;
Permits 15       Section 4.6 Litigation; Laws and Regulations 16       Section
4.7 Title to Real Property 16       Section 4.8 Title to Personal Property 16

 

i

 

 



Section 4.9 Environmental Matters 17       Section 4.10 Contracts 17      
Section 4.11 Brokers 18       Section 4.12 Due Diligence/PF&T Disclaimers 18    
  Section 4.13 Investment Intent 18       Section 4.14 Taxes 18       ARTICLE V
COVENANTS   Section 5.1 Conduct of Business by PF&T Prior to the Closing 19    
  Section 5.2 Access to Information 20       Section 5.3 Notification of Certain
Matters; Supplements to Disclosure Schedules 20       Section 5.4
Confidentiality 21       Section 5.5 Commercially Reasonable Efforts 21      
Section 5.6 Public Announcements 22       Section 5.7 Acknowledgements 22      
Section 5.8 Tax Matters 23       ARTICLE VI CONDITIONS TO CLOSING   Section 6.1
General Conditions 24       Section 6.2 Conditions to Obligations of PF&T and
Apex 25       Section 6.3 Conditions to Obligations of the Partnership and
Center Point 25       ARTICLE VII TERMINATION   Section 7.1 Termination 26      
Section 7.2 Effect of Termination; Expense Reimbursement 27       ARTICLE VIII
INDEMNIFICATION   Section 8.1 Indemnification 27       Section 8.2 Limitations
Regarding Indemnification 28       Section 8.3 Indemnification Procedures 29    
  ARTICLE IX GENERAL PROVISIONS   Section 9.1 Fees and Expenses 30       Section
9.2 Amendment and Modification 30       Section 9.3 Extension 30       Section
9.4 Waiver 30



 

ii

 

 



Section 9.5 Notices 30       Section 9.6 Entire Agreement 31       Section 9.7
No Third-Party Beneficiaries 32       Section 9.8 Governing Law 32       Section
9.9 Assignment; Successors 32       Section 9.10 Enforcement 32       Section
9.11 Severability 33       Section 9.12 Waiver of Jury Trial 33       Section
9.13 Counterparts 33       Section 9.14 Electronic Signature 33       Section
9.15 Time of Essence 33       Section 9.16 No Presumption Against Drafting Party
33



 

iii

 

 

TABLE OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit A – Description of Real Property

Exhibit B – Terminal Permits/Contracts

Exhibit C – Inventories

Exhibit D – Form of Special Warranty Deed

Exhibit E – Form of Bill of Sale

Exhibit F – Form of Terminal Contracts Assignment and Assumption Agreements

  

Schedules

 

World Point Disclosure Schedules

Schedule 3.4 – No Conflict; Required Filings and Consents

 

PF&T Disclosure Schedules

Schedule 2.5 – Environmental Responsibilities Addendum

Schedule 2.6 – Form of Amendment to Terminaling Services Agreement

Schedule 4.3 – No Conflict; Required Filings and Consents

Schedule 4.5 – Licenses, Permits

Schedule 4.6 – Litigation, Laws and Regulations

Schedule 4.9 – Environmental Matters

 

iv

 

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT, dated as of December 16, 2014 (this “Agreement”),
is by and among Apex Oil Company, Inc., a Missouri corporation (“Apex”),
Petroleum Fuel & Terminal Company, a Missouri corporation and a wholly owned
subsidiary of Apex (“PF&T”), World Point Terminals, LP, a Delaware limited
partnership (the “Partnership”), and Center Point Terminal Company, LLC, a
Delaware limited liability company and a wholly owned subsidiary of the
Partnership (“Center Point”).

 

RECITALS

 

A.        PF&T desires to contribute, transfer, assign and convey to the
Partnership in accordance with the terms of this Agreement, and the Partnership
desires to acquire from PF&T in accordance with the terms of this Agreement, the
Terminal Assets (as defined below) (such transaction being the “Contribution ”).

 

B.        The Conflicts Committee has previously (i) received a fairness opinion
from its financial advisor as to the consideration to be paid by the Partnership
in consideration of the Contribution and (ii) found the Contribution to be fair
and reasonable to, and in the best interest of, the Partnership and its public
holders of Common Units and recommended that the board of directors of WPT GP,
LLC (the “Board of Directors”) approve the Contribution and this Agreement, and,
subsequently, the Board of Directors has approved the Contribution and this
Agreement.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1      Certain Defined Terms.  For purposes of this Agreement:

 

“Adverse Consequences” means all actions, hearings, charges, complaints,
demands, injunctions, judgments, orders, decrees, rulings, damages, dues,
penalties, fines, costs (including court costs and investigative and remedial
costs), amounts paid in settlement, liabilities, obligations, Taxes, liens,
losses, fees and expenses (including reasonable attorneys’ and accountants’
fees).

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person. Notwithstanding current and/or
future factual circumstances relating to some common ownership and elements of
control as may exist among all the Parties, for purposes of this Agreement: (1)
Center Point is an Affiliate and Subsidiary of the Partnership, (2) PF&T is an
Affiliate and Subsidiary of Apex, (3) Neither Center Point nor the Partnership
is an Affiliate or Subsidiary of Apex or PF&T, and (4) Neither Apex nor PF&T is
an Affiliate or Subsidiary of Center Point or the Partnership.

 

 

 

 

“Amendment to Terminaling Services Agreement” has the meaning set forth in
Section 2.6.

 

“Ancillary Agreements” means all agreements, documents and instruments required
to be delivered by any Party hereto or its Affiliates pursuant to or in
connection with this Agreement or the transactions contemplated hereby,
including the Conveyance Documents, the Amendment to Terminaling Services
Agreement, the Environmental Responsibilities Addendum and any customary closing
affidavits or certificates.

 

“Apex” has the meaning set forth in the preamble.

 

“Apex Protected Parties” has the meaning set forth in Section 8.1(b).

 

“Applicable Law” means any law or administrative rule or regulation or any
judicial, administrative or arbitration order, award, judgment, writ, injunction
or decree that relates to a party in a particular context.

 

“Board of Directors” has the meaning set forth in the recitals.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Applicable Law to be closed in the
City of Greensboro, North Carolina.

 

“Center Point” has the meaning set forth in the preamble. 

 

“CERCLA” means Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended.

 

“Closing” has the meaning set forth in Section 2.7.

 

“Closing Date” has the meaning set forth in Section 2.7.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” has the meaning given to such term in the World Point Partnership
Agreement.

 

“Conflicts Committee” means the Conflicts Committee of the Board of Directors of
WPT GP, LLC.

 

“Consideration” means 1,550,000 Common Units.

 

2

 

 

“Contribution” has the meaning set forth in the recitals.

 

“control,” including the terms “controlled by” and “ under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.

 

“Conveyance Documents” has the meaning set forth in Section 6.3(a).

 

“Disclosure Schedules” means the PF&T Disclosure Schedules or the World Point
Disclosure Schedules, as the context requires.

 

“DLLCA” means the Delaware Limited Liability Company Act.

 

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act.

 

“Environmental Claims” has the meaning set forth in the Environmental
Responsibilities Addendum attached as Schedule 2.5.

 

“Environmental Laws” means, all federal, state, and local laws, statutes, rules,
regulations, ordinances, judgments, codes, injunctions, decrees, Environmental
Permits and other legally enforceable requirements and rules of common law
relating to (a) pollution or protection of the environment or natural resources,
(b) any Release or threatened Release of, or any exposure of any Person or
property to, any Hazardous Substance and (c) the generation, manufacture,
processing, distribution, use, treatment, storage, transport or handling of any
Hazardous Substance, including, without limitation, CERCLA, the Superfund
Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances
Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act and other environmental conservation and protection
laws, each as amended through and existing as of the Closing Date.  

 

“Environmental Permits” means all permits, licenses, franchises, approvals,
certificates, consents, waivers, concessions, exemptions, orders, registrations,
notices or authorizations of any Governmental Authority under any Environmental
Law.

 

“Environmental Responsibilities Addendum” has the meaning set forth in
Section 2.5.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

3

 

 

“Excluded Assets” means any assets of PF&T that are not included within the
Terminal Assets including (a) cash and cash equivalents of PF&T or its
Affiliates, (b) the claims of PF&T under its insurance policies of every nature
and description including any refundable premiums relating to such policies, and
(c) all accounts receivable and payable of PF&T or its Affiliates existing on
and attributable to any period prior to the Closing with respect to the Terminal
Facility and any rights to refunds of sums paid by or on behalf of PF&T or its
Affiliates prior to the Closing, (d) any property of any type not currently
located at or about the Terminal Facility, including computer systems located at
PF&T’s headquarters facility, (e) any property (including hydrocarbons) owned by
customers (including Apex in its capacity as a customer), contractors or other
third parties located in, on, or at the Terminal Facility, and (f) any right to
use the “Petroleum Fuel & Terminal Company”, “PF&T” or “Apex Oil Company” names,
logos, trademarks, servicemarks or designs.

 

“Fixed Assets”: see the definition of Terminal Assets.

 

“GAAP” means United States generally accepted accounting principles and
practices as in effect on the date hereof.

 

“Governmental Authority” means any federal, state, local or similar government,
governmental, regulatory or administrative authority, branch, agency or
commission or any court, tribunal, or arbitral or judicial body (including any
grand jury).

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or terms of similar meaning, or that is otherwise
regulated under any Environmental Laws, including, without limitation, any
hazardous substance as such term is defined under CERCLA and further including
lead-based containing paints or coatings, (b) petroleum, petroleum products,
natural gas, crude oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel,
jet fuel and other petroleum hydrocarbons, whether refined or unrefined, and
(c) radioactive materials, asbestos, whether in a friable or a non-friable
condition, and polychlorinated biphenyls.

 

“Indemnified Party” has the meaning set forth in Section 8.2(a).

 

“Indemnifying Party” has the meaning set forth in Section 8.2(a).

 

“Knowledge” means, in the case of World Point or Center Point, the actual
knowledge of Steven G. Twele or Kenneth E. Fenton, and, in the case of Apex or
PF&T, the actual knowledge of Christopher J. Schmitt or Kenneth E. Fenton, in
each case after due inquiry.  For purposes of the foregoing definition, “due
inquiry” shall mean (i) a reasonable investigation of documents in the files of
such Party, (ii) reasonable inquiry of those officers of, or Persons performing
similar functions for, such Party who have responsibility for the matter as to
which a particular representation or warranty relates and (iii) a review with
the principal accounting, tax and legal advisors of such Party with respect to
all relevant matters covered by the representations and warranties of such
Party.

 

“Inventories”: see the definition of Terminal Assets.

 

“lien” means any charge, claim, limitation, condition, equitable interest,
mortgage, lien, option, pledge, security interest, easement, encroachment, right
of first refusal, adverse claim or restriction of any kind, including any
restriction on or transfer or other assignment, as security or otherwise, of or
relating to use, quiet enjoyment, voting, transfer, receipt of income or
exercise of any other attribute of ownership.

 

4

 

 

“Material Adverse Effect” means, with respect to World Point or Center Point, on
the one hand, or Apex or PF&T, on the other hand, a material adverse effect on
or material adverse change in (i) the assets, liabilities, financial condition
or results of operation of such Person, taken as a whole or (ii) the ability of
such Person to perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement.

 

“Nonassignable Assets” has the meaning set forth in Section 2.3.

 

“Notice” has the meaning set forth in Section 9.5.

 

“Omnibus Agreement” means that certain Omnibus Agreement dated as of August 14,
2013 among Apex, World Point Terminals, Inc., the Partnership, WPT GP, LLC, CPT
2010, LLC and Center Point.

 

“Partnership SEC Documents” has the meaning set forth in Section 3.5.

 

“Party” means any of Apex, PF&T, Center Point or the Partnership and “Parties”
refers to those entities collectively.

 

“Permits” means licenses, permits, agreements, and authorizations issued or
granted or waived by Governmental Authorities that are necessary for the conduct
of a Party’s business as now being conducted.

 

“Permitted Liens” means (i) such liens, encumbrances, claims, easements or other
matters set forth in Schedule B-II of that certain Commitment for Title
Insurance issued on October 9, 2014 by Fidelity National Title Insurance
Company, commitment no. 14GB098832, (ii) immaterial defects and irregularities
in title, encumbrances, exceptions and other matters that, singularly or in the
aggregate, will not materially interfere with the ownership, use, value,
operation or maintenance of the Terminal Facility; (iii) liens for Taxes that
are not due and payable; (iv) pipeline, utility and similar easements and other
rights in respect of operations, provided that such easements and other rights
will not materially interfere with the ownership, use, value, operation or
maintenance of the Terminal Facility; (v) any encroachments or encumbrances
shown or that would be ascertained by a current and accurate survey and
inspection of the Terminal Facility, (vi) all restrictions on the use of the
Terminal Facility arising as a result of the application of zoning and similar
laws, and (vii) any other matters approved by PF&T in writing.

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, limited liability partnership, syndicate, person,
trust, association, organization or other entity, including any Governmental
Authority, and including any successor, by merger or otherwise, of any of the
foregoing.

 

“PF&T” has the meaning set forth in the preamble.

 

“PF&T Disclosure Schedules” has the meaning set forth in Article IV.

 

5

 

 

“Post-Closing Period” has the meaning given in Section 5.8(c).

 

“Pre-Closing Period” has the meaning given in Section 5.8(c).

 

“Real Property”: see the definition of Terminal Assets.

 

“Release” has the meaning set forth in 42 U.S.C. § 9601(22).

 

“Representatives” means, with respect to any Person, officers, directors,
managers, members, general partners, principals, employees, advisors, attorneys,
auditors, agents, bankers and other representatives of such Person.

 

“Retained Liabilities” has the meaning set forth in Section 2.5.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Straddle Period” has the meaning given in Section 5.8(c).

 

“Subsidiary” means, with respect to any Person, any other Person controlled by
such first Person, directly or indirectly, by means of ownership of 50% or more
of the equity interests in such Person having the right to vote for corporate
directors or individuals having similar rights to direct the affairs of such
Person.

 

“Tax” means any and all U.S. federal, state, local or foreign net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, capital
stock, profits, license, license fee, environmental, customs duty, unclaimed
property or escheat payments, alternative fuels, mercantile, lease, service,
withholding, payroll, employment, unemployment, social security, disability,
excise, severance, registration, stamp, occupation, premium, property (real or
personal), windfall profits, fuel, value added, alternative or add on minimum,
estimated or other similar taxes, duties, levies, customs, tariffs, imposts or
assessments (including public utility commission property tax assessments)
imposed by any Governmental Authority, together with any interest, penalties or
additions thereto payable to any Governmental Authority in respect thereof.

 

“Tax Return” means any return, declaration, report, statement, election, claim
for refund or other written document, together with all attachments, amendments
and supplements thereto, filed with or provided to, or required to be filed with
or provided to, a Governmental Authority in respect of Taxes.

 

“Terminal Assets” means the following:

 

(a)      Real Property.   The fee properties, easements, servitudes,
rights-of-way, improvements, fixtures, component parts, other constructions, and
other real property interests relating to the Terminal Facility, as described in
Exhibit A to this Agreement, including all real property rights appurtenant
thereto (the “Real Property”);

 

6

 

 

(b)     Fixed Assets.  The Terminal Facility equipment, machinery, vehicles,
pipelines, piping, pumps, storage tanks, loading racks, appurtenances,
materials, spare parts, furniture, tools, supplies, computers, printers and
other personal property which are located on the Real Property on the Closing
Date together with the benefits of any manufacturer’s or vendor’s warranties or
undertakings related thereto to the extent transferrable by PF&T (the “Fixed
Assets”);

 

(c)     Terminal Permits/Contracts. To the extent transferrable, the Permits
relating to the ownership and operation of the Terminal Facility (the “Terminal
Permits”) and further the currently in-force material contracts relating to the
ownership and/or operation of the Terminal Facility that are described in
Exhibit B attached to this Agreement (the “Terminal Contracts”);

 

(d)     Inventories. The inventories described on Exhibit C attached to this
Agreement (the “Inventories”);

 

(e)     Records. The material files, records and other information relating to
the Terminal Facility and which are not privileged or proprietary (the
“Records”). Such records include copies of all Terminal Permits, Terminal
Contracts, tank and pipeline inspection and service records, and copies of any
equipment, emergency response and operating procedure manuals that are in the
possession of PF&T.

 

“Terminal Facility Financial Statements” has the meaning set forth in Section
4.4(a).

 

“Terminal Facility Liabilities” means all of the following liabilities and
obligations arising out of or relating to the business conducted using any of
the Terminal Assets, or the ownership, operation or use of the Terminal Assets,
whether arising before, on or after the Closing Date (except as otherwise
provided with respect to the liabilities and obligations identified in clauses
(a), (c) and (d) of this definition):

 

(a)          all contractual liabilities and obligations under the Terminal
Contracts arising on or after the Closing Date;

 

(b)          all liabilities and obligations relating to any customer deposits
and customer advances in connection with the business conducted using the
Terminal Assets;

 

(c)          unless otherwise provided for in Section 5.8 of this Agreement, all
liabilities and obligations associated with the Terminal Assets in respect of
Taxes for periods commencing on or after the Closing Date; and

 

(d)         all liabilities and obligations (contingent or otherwise) arising
out of any claim, litigation or proceeding relating to the ownership or
operation of the Terminal Assets on or after the Closing or the business
conducted or operating using any of the Terminal Assets on or after the Closing
Date; provided, however, that the Terminal Facility Liabilities shall not
include liabilities relating to the Excluded Assets.

 

“Terminal Facility Pro-Forma Statements” has the meaning set forth in Section
4.4(a).

 

7

 

 

“Terminal Contracts”: see the definition of Terminal Assets.

 

“Terminal Facility” means PF&T’s storage terminal located in Greensboro, North
Carolina commonly known and numbered as 6900 West Market Street, Greensboro, NC
27409, including the Terminal Assets.

 

“Terminal Permits”: see the definition of Terminal Assets.

 

“Title Company” means an authorized agent of Fidelity National Title Insurance
Company.

 

“Title Policy” means an ALTA Owner’s Policy of Title Insurance to be issued by
the Title Company on behalf of Fidelity National Title Insurance Company for the
full value of the Consideration, naming Center Point as the insured, and
insuring that, after the Closing, Center Point has fee simple title to the Real
Property, subject only to the Permitted Liens, and with such endorsements as
Center Point may require.

 

“Transfer Taxes” has the meaning set forth in Section 5.8(b).

 

“World Point Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of World Point Terminals, LP, dated as of
August 14, 2013, as amended from time to time.

 

ARTICLE II
THE CONTRIBUTION

 

Section 2.1      The Asset Contribution.  Upon the terms and subject to the
conditions set forth in this Agreement, on the Closing Date,

 

(a)         PF&T shall contribute, transfer, assign and convey all of PF&T’s
right, title and interest in and to the Terminal Assets to the Partnership, free
and clear of all liens other than Permitted Liens, in exchange for the
Consideration and the Partnership shall acquire the Terminal Assets from PF&T;
and

 

(b)         The Partnership shall contribute, transfer, assign and convey all of
the Partnership’s right, title and interest in and to the Terminal Assets to
Center Point, free and clear of all liens other than Permitted Liens, and Center
Point shall acquire the Terminal Assets from the Partnership.

 

Section 2.2      Assumed Liabilities.  In connection with the Contribution, as
of the Closing Date, Center Point shall assume and agree to duly and timely pay,
perform and discharge all of the Terminal Facility Liabilities (other than
Retained Liabilities and other than liability with respect to certain
Environmental Claims to the extent PF&T and/or Apex may be liable therefor under
the terms of the Environmental Responsibilities Addendum), to the full extent
that PF&T had been, prior to the Closing Date, or would have been in the future,
obligated to pay, perform and discharge the Terminal Facility Liabilities but
for the Contribution and the execution and delivery of this Agreement; provided,
however, that said assumption and agreement to duly and timely pay, perform and
discharge the Terminal Facility Liabilities shall not (a) waive any valid
defense that was available to PF&T with respect to the Terminal Facility
Liabilities, or (b) enlarge any rights or remedies of any third party under any
of the Terminal Facility Liabilities.

 

8

 

 

Section 2.3      Nonassignable Assets.  Nothing in this Agreement, nor the
consummation of the transactions contemplated hereby or thereby shall be
construed as an attempt or agreement to assign any Terminal Assets which by
their terms or by Applicable Law are nonassignable without the consent of a
third party or a Governmental Authority or are cancelable by a third party in
the event of an assignment without consent (the “Nonassignable Assets”) unless
and until such consent shall have been obtained. When and if such consents are
obtained, to the extent permitted by Applicable Law and the terms of the
applicable Nonassignable Asset, the assignment of the Nonassignable Asset
subject thereto shall become effective automatically as of the date hereof,
without further action on the part of any Party. The Parties agree to use their
commercially reasonable efforts, at the sole cost and expense (including
reasonable attorney’s fees) of PF&T, to obtain on a timely basis the consents
required to assign the Nonassignable Assets. In the event consents to the
assignment of a Nonassignable Asset cannot be obtained, to the extent permitted
by Applicable Law and the terms of the applicable Nonassignable Asset, such
Nonassignable Asset shall be held from and after the Closing Date by PF&T in
trust for Center Point and the covenants and obligations thereunder shall be
performed by Center Point in the name of PF&T and all benefits, obligations and
liabilities existing thereunder shall be for Center Point’s account.

 

Section 2.4      Excluded Assets.  Center Point agrees and acknowledges that it
shall not be granted, contributed, transferred, assigned or conveyed, and the
Terminal Assets shall not include, any of the Excluded Assets.  Without limiting
the generality of the foregoing, the Excluded Assets include all accounts
receivable that relate to storage and terminaling services rendered utilizing
the Terminal Assets prior to Closing and the Partnership and Center Point agree
that they shall remit to PF&T any payments that either of them receives in
respect of such accounts receivable.

 

Section 2.5      Retained Liabilities.  The Parties shall execute and deliver at
Closing an agreement in the form of Schedule 2.5 attached to this Agreement (the
“Environmental Responsibilities Addendum”), setting out the responsibilities of
Apex and PF&T, on the one hand, and Center Point and the Partnership on the
other, with respect to certain environmental liabilities and which Environmental
Responsibilities Addendum shall be the sole agreement governing the
responsibilities of the Parties with respect to Environmental Claims. As
specified in the Environmental Responsibilities Addendum, Apex and PF&T shall
retain responsibility, as of the Closing, for certain claims or matters
allocated to it in the Environmental Responsibilities Addendum, while Center
Point and the Partnership shall assume responsibility, as of the Closing, for
other environmental liabilities and claims allocated to it in the Environmental
Responsibilities Addendum. Apex and PF&T shall retain full responsibility for
any other liabilities (other than the environmental liabilities and claims
allocated to it in the Environmental Responsibilities Addendum, which shall
solely be governed by the Environmental Responsibilities Addendum) resulting
from the bringing of a third party action where liability is attributable solely
to the ownership, operation, maintenance, improvement, use, sale or closure of
all or any portion of the Terminal Assets or any product produced therefrom
prior to the Closing Date (“Retained Liabilities”). The Retained Liabilities
shall remain the sole responsibility of and shall be retained, paid, performed
and discharged solely by Apex and PF&T. “Retained Liabilities” shall include
every liability and obligation of Apex and PF&T other than the Terminal Facility
Liabilities and the environmental liabilities and claims allocated to Center
Point and the Partnership in the Environmental Responsibilities Addendum. For
the sake of clarity, any liability resulting from the bringing of any third
party action where liability is alleged to be attributable to actions or
occurrences both before and after the Closing Date in connection with the
ownership, operation, improvement, use, sale or closure of all or any portion of
the Terminal Assets, the liability of Apex and/or PF&T on the one hand, and
Center Point and/or the Partnership on the other, shall be comparative and
proportionate to the extent such Party’s act or omission was the cause of such
liability.

 

9

 

 

Section 2.6      Terminaling Services Agreement.  PF&T and Center Point shall
execute and deliver at Closing an agreement in the form of Schedule 2.6 attached
to this Agreement (the “Amendment to Terminaling Services Agreement”). The
Terminaling Services Agreement dated August 14, 2013 between Center Point and
Apex shall be amended to provide that Center Point will reserve at the Terminal
Facility commingled, non-dedicated storage for Apex’s various petroleum products
in one or more tanks having a combined gross shell capacity of 664,107 barrels.
The initial term of the Amendment to Terminaling Services Agreement shall be
three (3) years commencing on the Closing Date; Apex agrees to pay the storage
fees and ancillary and additive services fees specified in the Amendment to
Terminaling Services Agreement.

 

Section 2.7      Closing; Closing Date.

 

(a)        The closing of the Contribution (the “Closing”) shall take place at
the principal offices of the Partnership (i) within two (2) Business Days
following the satisfaction or, to the extent permitted by Applicable Law, waiver
of all conditions to the obligations of the Parties set forth in Article VI
(other than such conditions as may, by their terms, only be satisfied at the
Closing or on the Closing Date) or (ii) at such other place or on such other
date as the Parties mutually may agree in writing.  The day on which the Closing
takes place is referred to as the “Closing Date.”

 

(b)        The Contribution shall be effective for all purposes as of the
Closing Date.  PF&T shall be entitled to all of the rights of ownership of the
Terminal Assets prior to the Closing Date, and Center Point shall be entitled to
all of the rights of ownership of the Terminal Assets on and following the
Closing Date.

 

Section 2.8      Subsequent Actions.  If, at any time after the Closing Date,
Center Point shall consider or be advised that any deeds, bills of sale,
assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in Center Point its
right, title or interest in, to or under any of the Terminal Assets or otherwise
to carry out this Agreement, PF&T and/or Apex shall execute and deliver all such
deeds, bills of sale, assignments and assurances and shall take and do all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title and interest in and to the Terminal Assets in
Center Point or otherwise to carry out this Agreement.  PF&T shall coordinate
and cooperate with Center Point and the other Parties hereto in exchanging
information and supplying such reasonable assistance as may be reasonably
requested in connection with the matters contemplated by this Section 2.8.

 

10

 

 

Section 2.9      Consideration.  The aggregate consideration to be issued by the
Partnership in respect of the Contribution shall be the Consideration.  At the
Closing, the Partnership shall issue to Apex, on behalf of PF&T, 1,550,000
Common Units.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF CENTER POINT AND THE PARTNERSHIP

 

Except as disclosed in the World Point Disclosure Schedules, Center Point and
the Partnership hereby represent and warrant to PF&T and Apex as follows:

 

Section 3.1      Organization.  The Partnership is a limited partnership duly
organized, validly existing and in good standing under the Applicable Law of the
State of Delaware, and has full limited partnership power and authority to own,
lease and operate its properties and assets and to carry on its business as it
is now being conducted.  Center Point is a limited liability company duly
organized, validly existing and in good standing under the Applicable Law of the
State of Delaware, and has full limited liability company power and authority to
own, lease and operate its properties and assets and to carry on its business as
it is now being conducted. The Partnership is the sole member of Center Point.

 

Section 3.2      Authority and Approval. The Board of Directors of WPT GP, LLC,
the general partner of the Partnership, at a meeting thereof duly called and
held or by written consent in accordance with the DLLCA, determined that this
Agreement and the Contribution are fair to and in the best interests of Center
Point and the Partnership.  

 

Section 3.3      Common Units.

 

(a)        The issuance by the Partnership of the Common Units comprising the
Consideration and the limited partner interests represented thereby: (i) has
been duly authorized by the Partnership pursuant to the Partnership Agreement;
(ii) when issued and delivered in accordance with the terms of this Agreement
and the Partnership Agreement, will be validly issued, fully paid (to the extent
required by the Partnership Agreement) and, with respect to the limited partner
interests, nonassessable (except as such nonassessability may be affected by
Sections 17- 303, 17-607 and 17-804 of the DRULPA); and (iii) will be subject to
restrictions on transfer under applicable state and federal securities laws and
contain the following restrictive language: THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR IN ANY
OTHER JURISDICTION. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD
OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

 

(b)        The Partnership’s currently outstanding Common Units are listed on
the New York Stock Exchange, and the Partnership has not received any notice of
delisting.

 

11

 

 

(c)        On the Closing Date, the Common Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Partnership Agreement.

 

Section 3.4      No Conflict; Required Filings and Consents.

 

(a)        Except as otherwise provided in Section 3.4(b), the execution,
delivery and performance by Center Point and the Partnership of this Agreement
and the consummation of the transactions contemplated hereby do not and will
not:

 

(i)         Violate, conflict with any of, result in any breach of, or require
the consent of any Person under, the terms, conditions or provisions of the
certificate of formation or certificate of limited partnership, or limited
liability company agreement or limited partnership agreement, of Center Point or
the Partnership, as applicable;

 

(ii)        Conflict with or violate any provision of any Applicable Law
applicable to Center Point or the Partnership or any property or asset of Center
Point or the Partnership; or

 

(iii)       Conflict with, result in a breach of, constitute a default under
(whether with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, agreement, contract,
commitment, license, concession, permit, lease, joint venture or other
instrument to which Center Point or the Partnership is a party or by which any
of them is bound or to which any of their property is subject, except in the
case of clauses (ii) and (iii) for those items which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

(b)        Neither Center Point nor the Partnership is required to file, seek or
obtain any notice, authorization, approval, order, permit or consent of or with
any Governmental Authority in connection with the execution, delivery and
performance by Center Point or the Partnership of this Agreement or the
consummation of the transactions contemplated hereby or in order to prevent the
termination of any right, privilege, license or qualification of Center Point or
the Partnership, except for (i) such filings as may be required by any
applicable federal or state securities or “blue sky” Applicable Law, or (ii) as
otherwise indicated in World Point Disclosure Schedule 3.4.

 

Section 3.5      Periodic Reports.  The Partnership’s forms, registration
statements, reports, schedules and statements required to be filed by it under
the Exchange Act or the Securities Act (all such documents filed prior to the
date hereof, collectively the “Partnership SEC Documents”) have been filed with
the Commission.  The Partnership SEC Documents, including, without limitation,
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent Partnership SEC Document) (a) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, (b) complied in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (d) were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission), and
(e) fairly present (subject in the case of unaudited statements to normal and
recurring audit adjustments) in all material respects the consolidated financial
position of the Partnership and its consolidated subsidiaries as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended.  Deloitte & Touche LLP is an independent registered public
accounting firm with respect to the Partnership and its general partner and has
not resigned or been dismissed as independent registered public accountants of
the Partnership as a result of or in connection with any disagreement with the
Partnership on any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedures.

 

12

 

 

Section 3.6      Registration.  Assuming the accuracy of the representations and
warranties of Apex contained in Section 4.13, the issuance and sale of the
Common Units pursuant to this Agreement is exempt from registration requirements
of the Securities Act, and neither the Partnership nor, to the Knowledge of the
Partnership, any authorized Representative acting on its behalf has taken or
will take any action hereafter that would cause the loss of such exemption.

 

Section 3.7      Litigation.  There are no civil, criminal or administrative
actions, suits, claims, hearings, arbitrations, investigations or proceedings
pending or, or to the Knowledge of Center Point or the Partnership, threatened
that (a) question or involve the validity or enforceability of Center Point or
the Partnership’s obligations under this Agreement or (b) seek (or reasonably
might be expected to seek) (i) to prevent or delay the consummation by Center
Point or the Partnership of the transactions contemplated by this Agreement or
(ii) damages in connection with any such consummation.

 

Section 3.8     Brokers.  Neither Center Point nor the Partnership has entered
(directly or indirectly) into any agreement with any Person that would obligate
Center Point or the Partnership or any of its Affiliates to pay any commission,
brokerage or “finder’s fee” or other similar fee in connection with this
Agreement or the transactions contemplated hereby.

 

Section 3.9      Disclosure.  No representation or warranty of Center Point or
the Partnership set forth in this Agreement or in any document filed publicly
with the SEC, and no information contained in the World Point Disclosure
Schedules, contains or will contain any untrue statement of a material fact. To
the Knowledge of Center Point and the Partnership, there is no current state of
facts that is not referenced in the representations and warranties of Center
Point or the Partnership set forth in this Agreement in any document filed
publicly with the SEC, or in the World Point Disclosure Schedules, that would
constitute or would be reasonably likely to constitute a Material Adverse
Effect.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PF&T AND APEX

 

Except as disclosed in the PF&T Disclosure Schedules, PF&T and Apex represent
and warrant to Center Point and the Partnership as follows:

 

13

 

 

Section 4.1       Organization.  Apex and PF&T are corporations duly organized,
validly existing and in good standing under the Applicable Law of the State of
Missouri, and Apex and PF&T have full corporate power and authority to own,
lease and operate their properties and assets and to carry on their businesses
as they are now being conducted.

 

Section 4.2       Authority and Approval.

 

(a)       Each of PF&T and Apex have full corporate power and authority to
execute and deliver this Agreement and to perform their respective obligations
hereunder and to consummate the transactions contemplated hereby.  The
execution, delivery and performance by PF&T and Apex of this Agreement and the
consummation by PF&T and Apex of the transactions contemplated hereby have been
duly and validly authorized by all requisite corporate action on the part of
each of PF&T and Apex.  Apex is the sole shareholder of PF&T.

 

(b)       The Board of Directors of PF&T and Apex at meetings thereof duly
called and held or by written consents in accordance with The General and
Business Corporation Law of Missouri approved this Agreement and the
Contribution.

 

Section 4.3       No Conflict; Required Filings and Consents.

 

(a)       Except as otherwise provided in Section 4.3(b), the execution,
delivery and performance of this Agreement by PF&T and Apex, and the
consummation of the transactions contemplated hereby do not and will not:

 

(i)       Violate, conflict with any of, result in any breach of, or require the
consent of any Person under, the terms, conditions or provisions of the
certificates of incorporation or the bylaws of PF&T or Apex;

 

(ii)      Conflict with or violate any provision of Applicable Law;

 

(iii)    Except as set forth in PF&T Disclosure Schedule 4.3, conflict with,
result in a breach of, constitute a default under (whether with notice or the
lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval
under, or result in the suspension, termination or cancellation of, or in a
right of suspension, termination or cancellation of, any indenture, mortgage,
agreement, contract, commitment, license, concession, permit, lease, joint
venture or other instrument to which PF&T or Apex is a party or by which either
of them or any of the Terminal Assets are bound; or

 

(iv)    Result in the creation of any lien on any of the Terminal Assets under
any such indenture, mortgage, agreement, contract, commitment, license,
concession, permit, lease, joint venture or other instrument, except in the case
of clauses (ii), (iii) and (iv) for those items which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

(b)       Neither PF&T nor Apex is required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by PF&T or
Apex of this Agreement or the consummation of the transactions contemplated
hereby or in order to prevent the termination of any right, privilege, license
or qualification of PF&T or Apex, except as otherwise indicated in PF&T
Disclosure Schedule 4.3.

 

14

 

 

Section 4.4       Financial Information; Undisclosed Liabilities.

 

(a)      PF&T has provided to Center Point and the Partnership a true and
complete copy of the unaudited statement of operation for the Terminal Assets
for the fiscal year ending September 30, 2014 and for the 5 fiscal years prior
thereto (the “Terminal Facility Financial Statements”) and the unaudited
pro-forma statement of operation for the Terminal Assets for the fiscal years
ending September 30, 2015 thru 2019 (the “Terminal Facility Pro-Forma
Statements”).  The Terminal Facility Financial Statements present fairly in all
material respects the results of operation of the Terminal Assets for the fiscal
years ending September 30, 2009 thru September 30, 2014. The Terminal Facility
Pro-Forma Statements have been prepared for the years ending September 30, 2015
thru 2019 based on the historical results of operations of the Terminal Assets,
the financial condition of PF&T and certain assumptions concerning ongoing
operations of the Terminal Assets after the Closing Date. Pro-forma adjustments
and assumptions on which they are based are described in the notes following
such balance sheet and income statements including the Amendment to Terminaling
Services Agreement. The actual financial position and results of operations may
differ from the amounts reflected in the Terminal Facility Pro-Forma Statements.
The Terminal Facility Pro-Forma Statements are presented for illustrative
purposes only and is not necessarily indicative of future results of operations.

 

(b)      There are no liabilities or obligations related to the Terminal Assets
of any nature (whether known or unknown and whether accrued, absolute,
contingent or otherwise) and there are no facts or circumstances that would
reasonably be expected to result in any such liabilities or obligations, whether
arising in the context of federal, state or local judicial, regulatory,
administrative or permitting agency proceedings, other than (i) liabilities or
obligations referred to in the Environmental Responsibilities Addendum,
(ii) current liabilities incurred in the ordinary course of business since
September 30, 2014, and (iii) liabilities or obligations (whether known or
unknown and whether accrued, absolute, contingent or otherwise) that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 4.5       Licenses; Permits. In each case, except as set forth in PF&T
Disclosure Schedule 4.5 or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

 

(a)      As of the date of this Agreement, PF&T has all Terminal Permits
necessary for the operation of the Terminal Assets. 

 

(b)      All Terminal Permits relating to the Terminal Assets are in full force
and effect and are validly held by PF&T or Apex.

 

(c)      The consummation of the transactions contemplated by this Agreement
will not cancel, suspend, terminate or otherwise require modification of any
Terminal Permits relating to the Terminal Assets, other than any modifications
that might be necessary or required in connection with the transfer of such
Terminal Permits to Center Point.

15

 

 

(d)      PF&T and/or Apex has complied in all material respects with all terms
and conditions of the Terminal Permits relating to the Terminal Assets.

 

(e)      There is no outstanding written notice, and to PF&T’s Knowledge, there
is no other notice from any Governmental Authority or other third party of
revocation, cancellation or termination of any Terminal Permit relating to the
Terminal Assets.

 

(f)      No proceeding before any Governmental Authority is pending or, to
PF&T’s Knowledge, threatened with respect to any alleged failure by PF&T to have
any Terminal Permit necessary for the operation of any of the Terminal Assets or
to be in compliance therewith.

 

Section 4.6       Litigation; Laws and Regulations.  Except as set forth on PF&T
Disclosure Schedule 4.6:

 

(a)      There are no material (i) civil, criminal or administrative actions,
suits, claims, hearings, arbitrations or proceedings pending or, to PF&T’s
Knowledge, threatened, against PF&T, (ii) judgments, orders, decrees or
injunctions of any Governmental Authority, whether at law or in equity, against
PF&T or (iii) pending or, to PF&T’s Knowledge, threatened, investigations by any
Governmental Authority against PF&T, in each case with respect to the Terminal
Assets.  

 

(b)      PF&T and/or Apex is not in material violation of or in default under
any material Applicable Law relating to the Terminal Assets.

 

Section 4.7       Title to Real Property.

 

(a)      As of the date hereof, PF&T has valid and indefeasible title to the
Terminal Assets owned by it which constitute the Real Property, free and clear
of all liens (other than Permitted Liens and/or liens which shall be released or
discharged prior to or in connection with Closing). 

 

(b)      To the Knowledge of PF&T, there is no action pending or threatened for
eminent domain or for condemnation of the Real Property, by any Governmental
Authority or other Person.

 

(c)      Except for this Agreement and the Omnibus Agreement, PF&T nor any of
its Affiliates have entered into any option, warrant, subscription or other
right with a third party for the purchase or sale of the Real Property or any of
the other Terminal Assets.

 

Section 4.8       Title to Personal Property.

 

(a)      As of the date hereof, PF&T has valid and transferrable title to the
Terminal Assets that constitute personal property, free and clear of all liens
(other than Permitted Liens).  The Terminal Assets that constitute personal
property include all personal property that is necessary for the operation of
the Terminal Assets in substantially the same manner as currently being
conducted.

 

(b)      To the Knowledge of PF&T, there are no Nonassignable Assets.  The
failure to obtain any of the consents contemplated by Section 2.3 will not have
a Material Adverse Effect.

 

16

 

 

Section 4.9       Environmental Matters.  Except as disclosed in PF&T Disclosure
Schedule 4.9 or as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:

 

(a)      The ownership and operation of the Terminal Assets are in compliance
with applicable Environmental Laws;

 

(b)      PF&T has received no written notice from any Governmental Authority or
other third party that the Terminal Assets are subject to any pending or, to the
Knowledge of PF&T, threatened, claim, action, suit, investigation, inquiry or
proceeding under any Environmental Laws (including designation as a potentially
responsible party under CERCLA or any similar local or state law);

 

(c)       During the period of PF&T’s ownership thereof, there has been no
Release of any Hazardous Substance into the environment by (i) the Terminal
Assets, or (ii) PF&T, or to the Knowledge of PF&T, by a third party, in
connection with the operation or use of the Terminal Assets, except in
compliance with applicable Environmental Laws.

 

Notwithstanding the foregoing or anything else to the contrary in this
Agreement, from and after the Closing Date, the procedures and remedies set
forth in the Environmental Responsibilities Addendum shall constitute the sole
and exclusive remedies of the Parties with respect to any breach of
representation or warranty by Apex and/or PF&T under this Section 4.9.

 

Section 4.10     Contracts.

 

(a)      Exhibit B attached to this Agreement contains a true and complete
listing of the Terminal Contracts.

 

(b)      PF&T has made available to the Partnership and Center Point a correct
and complete copy of each Terminal Contract.

 

(c)      To the Knowledge of PF&T, (i) each Terminal Contract is legal, valid
and binding on and enforceable against PF&T and is in full force and effect;
(ii) PF&T is not in breach or default, and no event has occurred which with
notice or lapse of time would constitute a breach or default by PF&T, or permit
termination, modification or acceleration under any Terminal Contract; (iii)  no
other party to any Terminal Contract is in breach or default, and no event has
occurred which with notice or lapse of time would constitute a breach or default
by such other Party, or permit termination, modification or acceleration under
any Terminal Contract other than in accordance with its terms, nor has any other
Party repudiated any provision of any Terminal Contract; and (iv) following the
consummation of the transactions contemplated by this Agreement, each Terminal
Contract will continue to be legal, valid and binding and in full force and
effect on identical terms.

 

(d)      PF&T has not given to or received from any other Person any notice or
other communication (whether oral or written) regarding any actual, alleged,
possible or potential violation or breach of, or default under, any Terminal
Contract that continues to be unresolved.

 

17

 

 

Section 4.11     Brokers.  Neither PF&T nor Apex has entered (directly or
indirectly) into any agreement with any Person that would obligate PF&T or Apex
to pay any commission, brokerage or “finder’s fee” or other similar fee in
connection with this Agreement or the transactions contemplated hereby.

 

Section 4.12     Due Diligence/PF&T Disclaimers. CENTER POINT AND THE
PARTNERSHIP ACKNOWLEDGE AND AFFIRM THAT PRIOR TO EXECUTION OF THIS AGREEMENT
THEY CONDUCTED THEIR OWN INVESTIGATION, ANALYSIS AND EVALUATION OF THE TERMINAL
ASSETS, THE LIABILITIES AND OBLIGATIONS TO BE ASSUMED HEREUNDER, AND THE
OPERATIONS, BUSINESS AND PROSPECTS RELATING TO THE TERMINAL ASSETS. EXCEPT FOR
THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND IN
THE CONVEYANCE DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE TITLE WARRANTIES TO
BE PROVIDED BY PF&T, THE TERMINAL ASSETS ARE SOLD “AS IS, WHERE IS” AND “WITH
ALL FAULTS” AND PF&T MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED AS TO THE CONDITION OF THE TERMINAL ASSETS, FREEDOM FROM REDHIBITORY
VICES OR DEFECTS OR FITNESS FOR A PARTICULAR PURPOSE.

 

Section 4.13     Investment Intent. Apex is receiving the Common Units for its
own account with the present intention of holding the Common Units for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act or state
securities laws. Apex has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risk of an
investment in the Common Units. Apex acknowledges that the Common Units will not
be registered under the Securities Act or any applicable state securities law,
and that such Common Units may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations as
applicable.

 

Section 4.14     Taxes.

 

(a)      All Tax Returns that are required to be filed with respect to the
Terminal Assets on or prior to the Closing Date (taking into account any valid
extension of time within which to file) have been or will be timely filed on or
prior to the Closing Date and all such Tax Returns are or will be true, correct
and complete in all material respects.

 

(b)      All Taxes due and payable with respect to the Terminal Assets (whether
or not shown on any Tax Return) have been fully paid and all deficiencies
asserted or assessments made with respect to such Tax Returns have been paid in
full or properly accrued for by PF&T.

 

(c)      No examination, audit, claim, assessment, levy, or administrative or
judicial proceeding regarding any of the Tax Returns described in Section
4.14(a) or any Taxes with respect to the Terminal Assets are currently pending
or have been proposed in writing or have been threatened.

 

(d)      No waivers or extensions of statutes of limitations have been given or
requested in writing with respect to any amount of Taxes with respect to the
Terminal Assets or any Tax Returns with respect to the Terminal Assets.

 

18

 

 

ARTICLE V
COVENANTS

 

Section 5.1     Conduct of Business by PF&T Prior to the Closing.  Between the
date of this Agreement and the Closing Date, unless the Partnership shall
otherwise agree in writing and except as otherwise contemplated by this
Agreement or the PF&T Disclosure Schedules, PF&T hereby agrees that the
ownership and operation of the Terminal Assets shall be conducted only in the
ordinary course of business consistent with past practice; and PF&T shall use
commercially reasonable efforts to (i) preserve intact the Terminal Assets,
(ii) keep available the services of the current officers, employees and
consultants of PF&T, and (iii) preserve the current relationships of PF&T
(solely with respect to the Terminal Assets) with distributors, customers,
suppliers and other Persons with which PF&T has significant business relations. 
By way of amplification and not limitation, between the date of this Agreement
and the Closing Date, except as required by Applicable Law, PF&T shall not do,
or propose to do, directly or indirectly, any of the following without the prior
written consent of the Partnership, which consent shall not be unreasonably
withheld, conditioned or delayed:

 

(a)       Enter into any joint venture, strategic alliance, exclusive dealing,
noncompetition or similar contract or arrangement that affects the Terminal
Assets;

 

(b)       Sell or further pledge, dispose of or otherwise subject to any lien
(other than a Permitted Lien) its interest in, the Terminal Assets;

 

(c)       Other than in the ordinary course of business and consistent with past
practices, (1) amend, waive, or modify in any material respect or consent to the
termination of any Terminal Contract or amend, waive, modify or consent to the
termination of any rights of PF&T thereunder, or (2) enter into any other
contract relating to the Terminal Assets;

 

(d)       With respect to the Terminal Assets,  accelerate the collection of or
discount any accounts receivable, delay the payment of accounts payable or defer
expenses, reduce inventories or otherwise increase cash on hand, except, in each
case, in the ordinary course of business consistent with past practice;

 

(e)       Take any action, or intentionally fail to take any action, that would
result in a breach of any covenant made by PF&T in a Terminal Contract or that
has or would reasonably be expected to have a Material Adverse Effect; and

  

(f)       Other than in the ordinary course of business and consistent with past
practices, announce an intention, enter into any formal or informal agreement,
or otherwise make a commitment to do any of the foregoing.

 

19

 

 

Section 5.2     Access to Information.  From the date hereof until the Closing
Date,  PF&T shall afford the Partnership and its Representatives reasonably
complete access, upon reasonable prior notice (including for inspection and
copying) and at reasonable times to the Representatives of PF&T, to the Terminal
Facility, its offices and other facilities that make up the Terminal Assets or
that are used to operate or maintain the Terminal Assets, and to the books and
records of PF&T that pertain to the Terminal Facility, and shall furnish the
Partnership and its Representatives with such financial, operating and other
data and information relating to the Terminal Assets as the Partnership may
reasonably request.  PF&T shall not be required to provide access to or to
disclose information where such access or disclosure would jeopardize the
attorney-client privilege of PF&T, if applicable, or contravene any Applicable
Law, fiduciary duty or binding agreement entered into prior to the date of this
Agreement, or if such access or disclosure is specifically restricted under the
terms of a confidentiality agreement entered into prior to the date of this
Agreement.  The Parties shall make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the preceding
sentence apply.

 

Section 5.3     Notification of Certain Matters; Supplements to Disclosure
Schedules.

 

(a)      PF&T and Apex shall give prompt written notice to the Partnership of
(i) the occurrence or non-occurrence of any change, condition or event, the
occurrence or non-occurrence of which would render any representation or
warranty of PF&T or Apex contained in this Agreement if made on or immediately
following the date of such event, untrue and incorrect in any material respect;
(ii) the occurrence of any change, condition or event that has had or is
reasonably likely to have a Material Adverse Effect; (iii) any failure of PF&T
or Apex to comply with or satisfy any covenant or agreement to be complied with
or satisfied by it hereunder or any event or condition that would otherwise
result in the nonfulfillment of any of the conditions to the obligations of the
Partnership or Center Point hereunder; (iv) any notice or other communication
from any Person alleging that the consent of such Person is or may be required
in connection with the consummation of the transactions contemplated by this
Agreement; or (v) any action pending or, to the Knowledge of PF&T or Apex,
threatened against a Party or the Parties relating to the transactions
contemplated by this Agreement.

 

(b)      The Partnership and Center Point shall give prompt written notice to
PF&T of (i) the occurrence or non-occurrence of any change, condition or event,
the occurrence or non-occurrence of which would render any representation or
warranty of the Partnership or Center Point contained in this Agreement if made
on or immediately following the date of such event, untrue and incorrect in any
material respect; (ii) the occurrence of any change, condition or event that has
had or is reasonably likely to have a Material Adverse Effect; (iii) any failure
of the Partnership or Center Point to comply with or satisfy any covenant or
agreement to be complied with or satisfied by it hereunder or any event or
condition that would otherwise result in the nonfulfillment of any of the
conditions to PF&T’s obligations hereunder; (iv) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the consummation of the transactions contemplated
by this Agreement; or (v) any action pending or, to the Knowledge of the
Partnership or Center Point, threatened against a party or the Parties relating
to the transactions contemplated by this Agreement.

 

(c)      Each of PF&T and the Partnership shall supplement, in writing and in
the same form as originally prepared, the information set forth in the PF&T
Disclosure Schedules and the World Point Disclosure Schedules, as applicable,
with respect to any matter now existing or hereafter arising that, if existing
or occurring at or prior to the date of this Agreement, would have been required
to be set forth or described in such Disclosure Schedules or that is necessary
to correct any information in such Disclosure Schedules or in any representation
or warranty of PF&T, Apex, the Partnership or Center Point, as applicable, which
has been rendered inaccurate thereby promptly following discovery thereof;
provided, however, that neither Party may supplement the information set forth
in the Disclosure Schedules pursuant to this Section 5.3(c) following the date
that is five (5) Business Days prior to the Closing Date.  Notwithstanding
anything to the contrary herein, upon the providing of any supplement permitted
to be provided under this Section 5.3(c), the PF&T Disclosure Schedules or the
World Point Disclosure Schedules, as applicable, shall be treated as being
amended with respect to such supplemented information.

 

20

 

 

Section 5.4     Confidentiality.  Except as required by Applicable Law, each of
the Parties shall hold, and shall cause its Representatives to hold, in
confidence all documents and information furnished to it by or on behalf of any
other Party to this Agreement in connection with the transactions contemplated
hereby in full force and effect until the Closing Date or otherwise agreed.

 

Section 5.5     Commercially Reasonable Efforts.

 

(a)      Each of the Parties shall use all commercially reasonable efforts to
take, or cause to be taken, and to cause their Affiliates to take, or cause to
be taken, all appropriate action to do, or cause to be done, all things
necessary, proper or advisable under Applicable Law or otherwise to consummate
and make effective the transactions contemplated by this Agreement as promptly
as practicable, including to (i) obtain from WPT GP, LLC, the Conflicts
Committee, the Board of Directors of Apex and PF&T, or any other governing
entity or organization applicable to a Party hereto, any corporate, partnership
or limited liability company consents, approvals or authorizations as are
necessary for the consummation of the transactions contemplated by this
Agreement, (ii) obtain from Governmental Authorities and other Persons all
consents, approvals, authorizations, qualifications and orders and provide to
Governmental Authorities and other Persons all notices, as are necessary for the
consummation of the transactions contemplated by this Agreement, (iii) promptly
make all necessary filings and thereafter make any other required submissions,
with respect to this Agreement required under any Applicable Law, and (iv) have
vacated, lifted, reversed or overturned any order, decree, ruling, judgment,
injunction or other action (whether temporary, preliminary or permanent) that is
in effect and that enjoins, restrains, conditions, makes illegal or otherwise
restricts or prohibits the consummation of the transactions contemplated by this
Agreement.  In furtherance and not in limitation of the foregoing, the Parties
hereto shall permit each other reasonably to participate in the defense and
settlement of any claim, suit or cause of action relating to this Agreement, the
Contribution or the other transactions contemplated hereby, and shall not settle
or compromise any such claim, suit or cause of action without the Partnership
and Apex’s written consent. 

 

(b)      Without limitation to the provisions of subsection (a) hereof, PF&T and
the Partnership shall give promptly such notice to third parties and obtain such
third party consents and estoppel certificates as the other Party may in its
reasonable discretion deem necessary or desirable in connection with the
transactions contemplated by this Agreement.  The Parties shall cooperate and
assist one another in giving such notices and obtaining such consents and
estoppel certificates; provided, however, that no Party shall have any
obligation to give any guarantee or other material consideration of any nature
in connection with any such notice, consent or estoppel certificate or consent
to any material change in the terms of any agreement or arrangement.

 

21

 

 

(c)      None of the Parties shall, directly or indirectly, enter into any
agreement with a Governmental Authority to, or represent to a Governmental
Authority that it will, delay or not consummate the transactions contemplated by
this Agreement, except with the prior written consent of the Partnership or
PF&T, as the case may be, such consent not to be unreasonably withheld.  To the
extent permitted by Applicable Law and subject to any confidentiality
restrictions of such Governmental Authority, each party shall (x) promptly
notify the other Party of any written communication to that Party from any
Governmental Authority and, subject to Applicable Law and subject to any
confidentiality restrictions of such Governmental Authority, permit the other
Party to review in advance any proposed written communication to any such
Governmental Authority and incorporate the other Party’s reasonable comments,
(y) not agree to participate in any substantive meeting or discussion with any
such Governmental Authority in respect of any filing, investigation or inquiry
concerning this Agreement or the transactions contemplated hereby unless it
consults with the other Party in advance and, to the extent permitted by such
Governmental Authority, gives the other Party the opportunity to attend and
(z) furnish the other Party with copies of all correspondence and written
communications between them and their Affiliates and their respective
representatives on one hand, and any such Governmental Authority or its
respective staff on the other hand, with respect to this Agreement and the
transactions contemplated hereby.  Each Party shall promptly notify the other
Parties in writing of any pending or, to the Knowledge of such Party, threatened
proceeding or investigation by any Governmental Authority or any other person
(i) challenging this Agreement or the consummation of the transactions
contemplated hereby or seeking material damages in connection with consummation
of the transactions contemplated by this Agreement or (ii) seeking to restrain
or prohibit the consummation of the transactions contemplated by this
Agreement. 

 

Section 5.6     Public Announcements.  None of the Partnership, Center Point,
Apex or PF&T, nor any of their Representatives, will issue any press release or
otherwise make any public statements with respect to the transactions
contemplated by this Agreement, including the Contribution, without the prior
written consent of the Conflicts Committee, except as may be required by
Applicable Law or any securities exchange on which the securities of a Party are
listed for trading, and in which case, the Party required to issue such release
shall provide the Conflicts Committee with reasonable advance notice prior to
making any such disclosure, and shall consult with the other Party regarding the
form and content of such required disclosure.

 

Section 5.7     Acknowledgements.  Each of the Partnership and Center Point, on
the one hand, and PF&T and Apex, on the other hand, acknowledges that it has
relied on the representations and warranties of the other Parties expressly and
specifically set forth in this Agreement, including, in the case of the
Partnership and Center Point, the PF&T Disclosure Schedules as they exist on the
date hereof and attached hereto, and, in the case of PF&T and Apex, the World
Point Disclosure Schedules as they exist on the date hereof and attached
hereto.  Such representations and warranties constitute the sole and exclusive
representations and warranties of the Parties hereto in connection with the
transactions contemplated hereby, and the Parties hereto understand, acknowledge
and agree that all other representations and warranties of any kind or nature
expressed or implied are specifically disclaimed.

 

22

 

 

Section 5.8     Tax Matters.

 

(a)      Assistance and Cooperation.  The Parties agree to furnish or cause to
be furnished to each other, upon request, as promptly as practicable, such
information (including access to books and records) and assistance relating to
the Terminal Assets as is reasonably requested by a Party for the filing of any
Tax Returns, for the preparation of any audit, and for the prosecution or
defense of any Tax claim.  The Party requesting assistance hereunder shall
reimburse the other for reasonable out-of-pocket expenses incurred in providing
such assistance.  Any information obtained under this Section 5.8 shall be held
confidential by the receiving Party in the same manner as it holds confidential
its own similar information, except (i) as may be otherwise necessary in
connection with the filing of Tax Returns or claims for refund or in conducting
an audit or other proceeding or (ii) with the consent of the Partnership and
Apex.

 

(b)      Transfer Taxes.  All sales, use, transfer, stamp, duties, recording,
and similar Taxes (collectively, “Transfer Taxes”) incurred in connection with
the Contribution and the transfer of Consideration pursuant thereto shall be
borne equally by the Partnership and PF&T.  The Partnership and PF&T shall
cooperate in causing the filing of all necessary Tax Returns and timely pay all
such Transfer Taxes as required by Applicable Law.

 

(c)      Tax Allocation and Indemnification.  Except as provided in
Section 5.8(b), PF&T and Apex shall retain responsibility for (and shall be
entitled to any refunds with respect to), and shall indemnify the Partnership
and Center Point for, all Taxes related to the Terminal Assets attributable to
taxable periods ending on or prior to the Closing Date (the “ Pre-Closing
Period”), and the Partnership and Center Point shall assume responsibility for
(and shall be entitled to any refunds with respect to), and shall indemnify PF&T
and Apex for, all Taxes related to the Terminal Assets attributable to taxable
periods beginning after the Closing Date (the “ Post-Closing Period”).  In the
case of any Taxes related to the Terminal Assets that are payable for any
taxable period that begins before and ends after the Closing Date (any “Straddle
Period”), the portion of such Taxes attributable to the period of time prior to
the Closing Date (a) in the case of any property, ad valorem, or similar Taxes,
shall be deemed to be the amount of such Tax for the entire Tax period
multiplied by a fraction, the numerator of which is the number of days in the
Tax period ending on (and including) the Closing Date and the denominator of
which is the number of days in the Straddle Period, and (b) in the case of all
other Taxes, shall be deemed equal to the amount which would be payable as
computed on an interim closing-of-the-books basis if the relevant Tax period
ended at the close of business on the Closing Date.  PF&T and Apex shall be
responsible for, and shall indemnify the Partnership and Center Point for, all
Taxes related to the Terminal Assets with respect to the portion of any Straddle
Period prior to the Closing Date.  The Partnership and Center Point shall be
responsible for, and shall indemnify PF&T and Apex for all Taxes related to the
Terminal Assets with respect to the portion of any Straddle Period after the
Closing Date.

 

(d)      Filing of Tax Returns; Payment of Taxes.  Except as otherwise provided,
regardless of which Party is responsible for Taxes under this Section 5.8, PF&T
shall handle payment to the appropriate Governmental Authority of all Taxes with
respect to any Pre-Closing Period (and shall file all such Tax Returns), and the
Partnership shall handle payment to the appropriate Governmental Authority of
all Taxes with respect to any Post-Closing Period (and shall file all such Tax
Returns).  PF&T shall deliver to the Partnership within thirty (30) days of
filing copies of all Tax Returns filed by or on behalf of PF&T after the Closing
Date relating to the Terminal Assets and any supporting documentation provided
by or on behalf of PF&T to taxing authorities, excluding Tax Returns related to
income tax, franchise tax, or other similar Taxes.

 

23

 

 

(e)       Tax Treatment and Related Covenants. The Parties acknowledge that the
transactions described in this Agreement are properly characterized as
transactions described in Section 721(a) of the Code and agree to file all Tax
Returns in a manner consistent with such treatment.

 

(f)      Cooperation Regarding Allocation of Contribution Value.  To the extent
that any portion of the Consideration is treated as received pursuant to a sale
pursuant to Treasury Regulations Section 1.707-3, PF&T and the Partnership shall
cooperate to prepare an allocation of the Consideration among the various
classes of the Terminal Assets in accordance with and as provided by
Section 1060 of the Code, taking into account, as appropriate, Section 704© of
the Code.  The Parties agree that, except as otherwise required by Applicable
Law, any Tax Returns or other tax information they may file or cause to be filed
with any Government Authority shall be prepared and filed consistently with any
such agreed upon allocation.  The Parties agree that, to the extent required by
Applicable Law, they will each properly prepare and timely file Form 8594 in
accordance with Section 1060 of the Code.

   

ARTICLE VI
CONDITIONS TO CLOSING

 

Section 6.1     General Conditions.  The respective obligations of each Party to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by Applicable Law, be
waived in writing by any Party in its sole discretion (provided that such waiver
shall only be effective as to the obligations of such Party):

 

(a)       No Injunction or Prohibition.  No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any law (whether temporary,
preliminary or permanent) that is then in effect and that enjoins, restrains,
conditions, makes illegal or otherwise prohibits the consummation of the
transactions contemplated by this Agreement.

 

(b)       No Litigation.  There shall not be pending any suit, action or
proceeding by or before any Governmental Authority challenging or seeking to
restrain or prohibit the consummation of the transactions contemplated by this
Agreement or seeking damages in connection therewith.

 

(c)       Consents and Approvals.  All authorizations, consents, orders and
approvals of all required Governmental Authorities set forth in World Point
Disclosure Schedule 3.4, if any, and PF&T Disclosure Schedule 4.3, if any,
hereto shall have been received or waived by such Governmental Authority and
shall be reasonably satisfactory in form and substance to such Party, and any
notice periods set forth in such Disclosure Schedules with respect to
Governmental Authorities hereto shall have expired or been waived by the
Governmental Authority entitled to such notice.

 

(d)       Amendment to Terminaling Services Agreement. Center Point and Apex
shall have executed that certain Amendment to Terminaling Services Agreement in
the form of Schedule 2.6 attached to this Agreement.

 

24

 

 

(e)       Environmental Responsibilities Addendum. PF&T and Center Point shall
have executed that certain Environmental Responsibilities Addendum, in the form
of Schedule 2.5 attached to this Agreement.

 

Section 6.2     Conditions to Obligations of PF&T and Apex.  The obligations of
PF&T and Apex to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which may be waived in writing by Apex (on behalf
of itself and PF&T) in its sole discretion:

 

(a)       Consideration. At the Closing, the Partnership shall deliver the
Common Units to Apex in accordance with Section 2.8 hereof.

 

(b)      Representations, Warranties and Covenants.  The representations and
warranties of the Partnership and Center Point contained in this Agreement or
any Ancillary Agreement or any schedule, certificate or other document delivered
pursuant hereto or thereto or in connection with the transactions contemplated
hereby or thereby shall be true and correct in all material respects both when
made and as of the Closing Date, or in the case of representations and
warranties that are made as of a specified date, such representations and
warranties shall be true and correct in all material respects as of such
specified date.  The Partnership and Center Point shall have performed in all
material respects all obligations and agreements and complied in all material
respects with all covenants and conditions required by this Agreement or any
Ancillary Agreement to be performed or complied with by them prior to or at the
Closing.  PF&T and Apex shall have received from the Partnership (on behalf of
itself and Center Point) a duly authorized and executed certificate to the
effect set forth in the preceding sentences.

 

(c)      No Material Adverse Effect.  There shall not have occurred any change,
event or development that, individually or in the aggregate, has had or is
reasonably likely to have a Material Adverse Effect.  PF&T and Apex shall have
received from the Partnership (on behalf of itself and Center Point) a duly
authorized and executed certificate to such effect.

 

(d)      Consents and Approvals.  All authorizations, consents, orders and
approvals of third Parties set forth in World Point Disclosure Schedule 3.4, if
any, hereto shall have been received or waived by such third party and shall be
reasonably satisfactory in form and substance to PF&T.

 

Section 6.3     Conditions to Obligations of the Partnership and Center Point. 
The obligations of the Partnership and Center Point to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment,
at or prior to the Closing, of each of the following conditions, any of which
may be waived in writing by the Partnership (on behalf of itself and Center
Point) in its sole discretion:

 

25

 

 

(a)      Conveyance Documents. The Real Property together with any of the
Terminal Assets that constitute fixtures shall be conveyed by means of special
warranty deed in the form of Exhibit D attached to this Agreement (the “Deed”).
The Fixed Assets, Inventories and Records shall be transferred by means of a
bill or bills of sale in the form of Exhibit E attached to this Agreement (the
“Bills(s) of Sale”). All Terminal Contracts shall be transferred by means of an
assignment and assumption agreement or agreements in the form of Exhibit F
attached to this Agreement. All Terminal Permits will be transferred by means of
appropriate forms consistent with the requirements of the applicable
Governmental Authority. Any remaining Terminal Assets to be transferred
hereunder shall be conveyed pursuant to such forms that are customary for the
type of property involved, as may be consistent with the terms of this Agreement
and reasonably agreed to by the Parties executing same (the Deed, the Bill(s) of
Sale, the assignment and assumption agreement or agreements, the governmental
conveyance documents and the customary conveyance documents referenced in this
Section 6.3(a) are collectively referred to in this Agreement as the “Conveyance
Documents”). The Partnership and Center Point shall have received an executed
counterpart of each of the Conveyance Documents, signed by each party thereto.

 

(b)      Title Insurance. The Title Company has issued, or is willing to issue,
the Title Policy.

 

(c)      Representations, Warranties and Covenants.  The representations and
warranties of Apex and/or PF&T contained in this Agreement or any Ancillary
Agreement or any schedule, certificate or other document delivered pursuant
hereto or thereto or in connection with the transactions contemplated hereby or
thereby shall be true and correct in all material respects both when made and as
of the Closing Date, or in the case of representations and warranties that are
made as of a specified date, such representations and warranties shall be true
and correct in all material respects as of such specified date.  Apex and PF&T
shall have performed in all material respects all obligations and agreements and
complied in all material respects with all covenants and conditions required by
this Agreement or any Ancillary Agreement to be performed or complied with by it
prior to or at the Closing.  The Partnership and Center Point shall have
received from Apex and PF&T a duly authorized and executed certificate to the
effect set forth in the preceding sentences.

 

(d)      Ancillary Agreements.  The Partnership and Center Point shall have
received an executed counterpart of each of the Ancillary Agreements, signed by
each Party thereto.

 

(e)      No Material Adverse Effect.  There shall not have occurred any change,
event or development that, individually or in the aggregate, has had or is
reasonably likely to have a Material Adverse Effect.  The Partnership and Center
Point shall have received from Apex and PF&T a duly authorized and executed
certificate to such effect.

 

(f)      FIRPTA Affidavit. PF&T shall cause to be delivered to Center Point and
the Title Company an affidavit demonstrating non-foreign status meeting the
requirements of Section 1445 of the Code. 

 

ARTICLE VII
TERMINATION

 

Section 7.1     Termination.  This Agreement may be terminated at any time prior
to the Closing:

 

(a)      by mutual written consent of all Parties to the Agreement;

 

26

 

 

(b)      (i) by the Partnership (on behalf of itself and Center Point), if PF&T
breaches or fails to perform in any respect any of its representations,
warranties or covenants contained in this Agreement and such breach or failure
to perform (A) would give rise to the failure of a condition set forth in
Section 6.3, (B) cannot be or has not been cured within 15 days following
delivery of written notice of such breach or failure to perform and (C) has not
been waived by the Partnership or (ii) by Apex (on behalf of itself and PF&T),
if the Partnership or Center Point breaches or fails to perform in any respect
any of its representations, warranties or covenants contained in this Agreement
and such breach or failure to perform (A) would give rise to the failure of a
condition set forth in Section 6.2, (B) cannot be or has not been cured within
15 days following delivery of written notice of such breach or failure to
perform and (C) has not been waived by Apex;

 

(c)      by either the Partnership or Apex, in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and non-appealable; provided, that Apex and PF&T (if Apex is so requesting
termination) or the Partnership and Center Point (if the Partnership is so
requesting termination), as the case may be, shall have used their commercially
reasonable efforts, in accordance with Section 5.5, to have such order, decree,
ruling or other action vacated.

 

The Party seeking to terminate this Agreement pursuant to this Section 7.1
(other than Section 7.1(a)) shall give prompt written notice of such termination
to the other Party.

 

Section 7.2     Effect of Termination; Expense Reimbursement.  In the event of
termination of this Agreement as provided in Section 7.1, this Agreement shall
forthwith become void and there shall be no liability on the part of either
Party except for the provisions of Section 3.8 and Section 4.11 relating to
broker’s fees and finder’s fees, Section 5.4 relating to confidentiality,
Section 5.6 relating to public announcements, Section 8.1 relating to
indemnification, Section 9.1 relating to fees and expenses, Section 9.5 relating
to notices, Section 9.8 relating to governing law, Section 9.12 relating to
waiver of jury trial, Section 9.16 relating to no presumption against drafting
Party, and this Section 7.2.

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1     Indemnification.

 

(a)      Indemnification by Apex.  Apex shall indemnify, defend and hold
harmless the Partnership from any and all Adverse Consequences incurred by the
Partnership (including its general partner WPT GP, LLC), its Subsidiaries
(including Center Point) and their respective officers, directors, employees,
consultants and agents (the “World Point Protected Parties”), as a result of, or
with respect to (i) any breach of any representation or warranty of Apex or PF&T
set forth in this Agreement, (ii) any breach of any covenant or agreement of
Apex or PF&T contained in this Agreement, (iii) any liabilities relating to
Excluded Assets or the Retained Liabilities or (iv) any Taxes for which Apex or
PF&T is otherwise liable under Section 5.8.

 

(b)      Indemnification by the Partnership.  The Partnership shall indemnify,
defend and hold harmless Apex from any and all Adverse Consequences incurred by
Apex, its Subsidiaries (including PF&T) and their respective officers,
directors, employees, consultants and agents (the “Apex Protected Parties”), as
a result of, or with respect to (i) any breach of any representation or warranty
of the Partnership or Center Point set forth in this Agreement, (ii) any breach
of any covenant or agreement of the Partnership or Center Point, (iii) any
Terminal Asset Liabilities, or (iv) any Taxes for which the Partnership or
Center Point is otherwise liable under Section 5.8.

 

27

 

 

Section 8.2     Limitations Regarding Indemnification.

 

(a)      The indemnification obligations set forth in Section 8.1(a) and
Section 8.1(b) shall terminate on the eighteen-month anniversary of the Closing
Date; provided, however, that any such indemnification obligation with respect
to an Adverse Consequence shall survive the time at which it would otherwise
expire pursuant to this Section 8.2(a) if notice of such Adverse Consequence is
properly given by the Party seeking indemnification (the “Indemnified Party”) to
the Party from which indemnification is sought (the “Indemnifying Party”) prior
to such time.

 

(b)      The aggregate liability of Apex under Section 8.1(a), other than for
liability arising under the Environmental Responsibilities Addendum and the
Amendment to Terminaling Services Agreement (which agreements have their own
indemnification provisions), shall not exceed 15% of the dollar value of the
Consideration on the Closing Date. 

 

(c)      The aggregate liability of the Partnership under Section 8.1(b), other
than for liability arising under the Environmental Responsibilities Addendum and
the Amendment to Terminaling Services Agreement (which agreements have their own
indemnification provisions), shall not exceed 15% of the dollar value of the
Consideration on the Closing Date.

 

(d)      No claims may be made against Apex for indemnification pursuant to
Section 8.1(a) unless the aggregate dollar amount of the Adverse Consequence
suffered or incurred by the World Point Protected Parties exceeds $250,000,
after which Apex shall be liable for the full amount of such claims in excess of
$250,000, subject to the limitations of Section 8.2(b).

 

(e)      No claims may be made against the Partnership for indemnification
pursuant to Section 8.2(b) unless the aggregate dollar amount of the Adverse
Consequence suffered or incurred by the Apex Protected Parties exceeds $250,000,
after which the Partnership shall be liable for the full amount of such claims
in excess of $250,000, subject to the limitations of Section 8.2(c).

 

(f)      In no event shall Apex be obligated to the World Point Protected
Parties under Section 8.1(a) for any Adverse Consequence to the extent (i) any
insurance proceeds are realized

by the World Point Protected Parties, or (ii) any amounts are recovered by the
World Point Protected Parties from third persons.

 

(g)      In no event shall the Partnership be obligated to the Apex Protected
Parties under Section 8.1(b) for any Adverse Consequence to the extent (i) any
insurance proceeds are realized by the Apex Protected Parties, or (ii) any
amounts are recovered by the Apex Protected Parties from third persons. 

 

28

 

 

Section 8.3     Indemnification Procedures.

 

(a)       The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Article VIII, it
will provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.  Notwithstanding anything in this
Article VIII to the contrary, a delay by the Indemnified Party in notifying the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
under this Article VIII, except to the extent that such failure shall have
caused actual prejudice to the Indemnifying Party’s ability to defend against
the applicable claim.

 

(b)      The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article VIII, including, without limitation, the selection of counsel, the
determination of whether to appeal any decision of any court and the settlement
of any such matter or any issues relating thereto; provided, however, that no
such settlement shall be entered into without the consent of the Indemnified
Party (with the concurrence of the Conflicts Committee in the case of the World
Point Protected Parties) unless it includes a full release of the Indemnified
Party from such matter or issues, as the case may be, and does not include any
requirement for payment by the Indemnified Party or any admission of fault,
culpability or a failure to act, by or on behalf of such Indemnified Party.

 

(c)      The Indemnified Party agrees to cooperate fully with the Indemnifying
Party with respect to all aspects of the defense of any claims covered by the
indemnification under this Article VIII, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party, at
no cost to the Indemnifying Party, of any employees of the Indemnified Party;
provided, however, that in connection therewith the Indemnifying Party agrees to
use commercially reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records and other information furnished by the
pursuant to this Section 8.3.  In no event shall the obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in this Article VIII;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense.  The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense. 

 

(d)      The date on which the Indemnifying Party receives notification of a
claim for indemnification shall determine whether such claim is timely made.

 

(e)      NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE
CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR
DAMAGES OR LOST PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT EXCEPT TO THE EXTENT RECOVERED IN A CLAIM BY A THIRD PARTY.

 

29

 

 

ARTICLE IX
GENERAL PROVISIONS

 

Section 9.1       Fees and Expenses.  Except as otherwise provided herein and
regardless of whether the transactions contemplated hereby are consummated, each
Party shall pay its own expenses incident to this Agreement and all action taken
in preparation for carrying this Agreement into effect.

 

Section 9.2      Amendment and Modification.  This Agreement may be amended,
modified or supplemented by the parties at any time prior to the Closing Date. 
This Agreement may not be amended, modified or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing,
signed on behalf of each of the parties at the time of the amendment,
modification or supplement, and after the Conflicts Committee has approved such
amendment, modification or supplement, as applicable.

 

Section 9.3      Extension.  At any time prior to the Closing Date, the parties
may, to the extent permitted by Applicable Law, extend the time for the
performance of any of the obligations or other acts of the parties.  Any
agreement on the part of a Party to any such extension shall be valid only if
set forth in a written instrument executed and delivered by a duly authorized
officer on behalf of such Party.

 

Section 9.4      Waiver.  At any time prior to the Closing Date, the parties
may, to the extent permitted by Applicable Law, (a) waive any inaccuracies in
the representations and warranties of the other parties contained in this
Agreement or any document delivered pursuant hereto or (b) subject to Applicable
Law, waive compliance with any of the agreements or conditions of the other
parties contained herein.  Any agreement on the part of a Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such Party. No failure or
delay of any Party in exercising any right or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, or any course of conduct, preclude any other or further exercise thereof
or the exercise of any other right or power.  The rights and remedies of the
parties hereunder are cumulative and are not exclusive of any rights or remedies
which they would otherwise have hereunder.

 

Section 9.5      Notices.  Any notice, request, instruction, correspondence or
other document to be given hereunder by any Party hereto to another Party hereto
(herein collectively called “Notice”) shall be in writing and delivered in
person, by courier service or by telecopier, as follows:

 

(a) if to PF&T or Apex, to:       Petroleum Fuel & Terminal Company   8235
Forsyth Blvd., Suite 400   St. Louis, MO  63105   Attention: President  
Telephone: 314-889-9600   Facsimile: 314-889-9603

 

30

 

 

(b) if to Center Point or the Partnership, to:       World Point Terminals, LP  
8235 Forsyth Blvd., Suite 400   St. Louis, MO  63105   Attention: Chief
Financial Officer   Telephone: 314-889-9664   Facsimile: 314-889-9645

 

  with a copy to:       World Point Terminals, LP   8235 Forsyth Blvd., Suite
400   St. Louis, MO  63105   Attention: Conflicts Committee Chair c/o Corporate
Secretary   Telephone: 314-889-9669   Facsimile: 314-889-9645       and with a
copy to:       Potter Anderson & Corroon LLP  

Hercules Plaza

1313 North Market Street, 6th Floor

PO Box 951

  Wilmington, DE 19801  

Attention: Thomas A. Mullen

Telephone: 302-984-6000

  Facsimile: 302-658-1192

 

Notice given by personal delivery or courier service shall be effective upon
actual receipt.  Notice given by telecopier shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours.  Any Party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

 

Section 9.6     Entire Agreement.  This Agreement (including the Exhibits and
Schedules hereto) constitute the entire agreement, and supersede all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings among the parties with respect to the subject matter hereof and
thereof.  Notwithstanding any oral agreement or course of action of the parties
or their Representatives to the contrary, no Party to this Agreement shall be
under any legal obligation to enter into or complete the transactions
contemplated hereby unless and until this Agreement shall have been executed and
delivered by each of the parties.

 

31

 

 

Section 9.7     No Third-Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns, and the
Conflicts Committee, any legal or equitable right, benefit or remedy of any
nature under or by reason of this Agreement.

 

Section 9.8     Governing Law.

 

(a)        This Agreement shall be construed and enforced in accordance with the
Applicable Law of the State of Delaware without giving effect to the choice of
law principles thereof.  Each Party consents to personal jurisdiction in any
action brought in any court, federal or state, within the State of Delaware
having subject matter jurisdiction arising under this Agreement, and each of the
parties hereto agrees that any action instituted by either of them against the
other with respect to this Agreement will be instituted exclusively in a court,
federal or state, within the State of Delaware. Notwithstanding the foregoing,
any issue arising hereunder directly pertaining to the real property including
issues of conveyance or encumbrance shall be governed by the laws of the State
of North Carolina.

 

(b)        Each Party to this Agreement waives, to the fullest extent permitted
by Applicable Law, any right it may have to receive damages from any other party
based on any theory of liability for any special, indirect, consequential
(including lost profits), exemplary or punitive damages (except to the extent
that any such damages are included in indemnifiable losses resulting from a
third party claim in accordance with this Agreement).

 

Section 9.9     Assignment; Successors.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any Party
without the prior written consent of the Partnership (in the case of an
assignment by PF&T or Apex) or PF&T (in the case of an assignment by the
Partnership or Center Point), and any such assignment without such prior written
consent shall be null and void; provided, however, that no assignment shall
limit the assignor’s obligations hereunder.  Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

 

Section 9.10     Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any state or federal court in the State of Delaware, this being in
addition to any other remedy to which such Party is entitled at law or in
equity.  Each of the parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.

 

32

 

 

Section 9.11     Severability.  Wherever possible, each provision hereof shall
be interpreted in such a manner as to be effective and valid under Applicable
Law.  In case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remainder of
the provisions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party hereto.  Upon such a determination, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a reasonably acceptable
manner so that the transactions contemplated hereby may be consummated as
originally contemplated to the fullest extent possible.

 

Section 9.12     Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 9.13     Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other Party.

 

Section 9.14     Electronic Signature.  This Agreement may be executed by
facsimile, portable document format (.pdf) or similar technology signature, and
such signature shall constitute an original for all purposes.

 

Section 9.15     Time of Essence.  Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.

 

Section 9.16     No Presumption Against Drafting Party. Each of PF&T, Apex, the
Partnership and Center Point acknowledges that each Party to this Agreement has
been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement. Accordingly, any rule of law or any
legal decision that would require interpretation of any claimed ambiguities in
this Agreement against the drafting Party has no application and is expressly
waived.

 

[The remainder of this page is intentionally left blank.]

 

33

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

  

  PETROLEUM FUEL & TERMINAL COMPANY         By:  /s/ Christopher J. Schmitt    
Name: Christopher J. Schmitt     Title: Chief Financial Officer

 

  WORLD POINT TERMINALS, LP         By: WPT GP, LLC, its general partner        
  By:  Steven G. Twele       Name: Steven G. Twele       Title:

Vice President & Chief

Financial Officer

 

  CENTER POINT TERMINAL COMPANY, LLC         By:  /s/ Steven G. Twele     Name:
Steven G. Twele     Title: Vice President & Treasurer

 

  APEX OIL COMPANY, INC.         By Christopher J. Schmitt     Name: 
Christopher J. Schmitt     Title: Chief Financial Officer

 

Signature Page to Contribution Agreement

 

34

 

 

EXHIBIT “A”

LEGAL DESCRIPTION

 

EXHIBIT A

 

Lying and being in Guilford County, North Carolina, and more particularly
described as follows:

 

TRACT I: 6908 West Market Street, Greensboro, NC

 

Located in Guilford County, N.C and being the western half of lot 12 (12) and
all of lot 13 (13), “Subdivision of Lindley Land” as recorded in Plat Book 9,
Page 74 of the Guilford County Registry, also designated as Tax Parcel ten (10).
See deed to Triad Enterprises, Inc. recorded in DB 2721, Pg. 847. A more
particular description reads as follows;

 

Commencing at NCGS Monument “281 E 201 COG 35" having North Carolina Grid
Coordinate values as follows: North 847,776.26', East 1,723507.47', NAD 83 and a
combined factor of number 0.99993609; thence a N.C. Grid Bearing and distance of
N 61°29'31" W 2487.09' to an IRON Rod Found located at the Southwest corner of
property belonging to Petroleum Fuel and Terminal Co., recorded in DB 4245, Pg
286, said point also located in the north right-of-way of West Market Street and
being the Point of Beginning, having North Carolina Grid Coordinate values as
follows; North 848,963.30', East 1,726,321.94' NAD 83; thence from the beginning
and running with the north right-of-way of West Market Street (see deed to the
North Carolina Department of Transportation recorded in DB 3858, Pg 2189) N
65°08' 30"W 149.72' to an Iron Rod Set; thence N 24°27'01" E passing through an
Iron Pipe Found at a distance of 438.03', (said iron being the northeast corner
of tax parcel 24) for a total distance of 666.68' to an Iron Pipe Found in the
south line of PPG Industries, Inc. recorded in DB 2338, Pg. 140; thence running
with PPG Industries Inc. S 65°08' 12" E 149.72' to an Iron Pipe found; thence
running with Petroleum Fuel and Terminal Co. west line S 24°27'00" W 666.66' to
the point and place of beginning, containing 2.2914 Acres.

 

TRACT II: 6910-6912 West Market Street, Greensboro, NC

 

Located in Guilford County N.C. and being a portion of lot “C” of the property
of Motsinger Estate as recorded in Plat Book 43, Page 26, also designated as Tax
Parcel twenty four (24). See deed to Triad Enterprises Inc. recorded in DB 3515,
Pg 1640. A more particular description reads as follows;

 

Commencing at an Iron Rod Found located at the southwest corner of property
belonging to Petroleum Fuel and Terminal Co., recorded in DB 4245, Pg 286 having
North Carolina Grid Coordinate values as follows; North 848,963.30, East
1,726,321.94' NAD 83, said point also being in the north right-of-way of West
Market Street; thence running with the north right-of-way of W. Market Street N
65°08'30" W 149.72' to an Iron Rod Set, the Point of Beginning; thence from the
Beginning and continuing with the north right-of-way of West Market Street (see
deed to the North Carolina Department of Transportation recorded in DB 3858, Pg.
2189) N 65°08'30" W 235.08' to an Iron Rod Set; thence running with the east
line of Tax Parcel seven (7) also known as Lot 1, Map V “Flight Pattern
Industrial Park” recorded in PB 93, Pg. 110, N 25°6'11'' E 438.08' to an iron
rod set, said iron being the south line of Jerry R. Coleman, recorded in DB
4742, Pg. 1900, also known as Lot 2, Map V “Flight Pattern Industrial Park”
recorded in PB 93, Pg. 110, thence running with the south line of Coleman S
65°07'39" E 230.09' to an Iron Pipe Found in the west line of Tax Parcel 10;
thence running with the west line of Tax Parcel 10, S 24°27'01" W 438,03' to the
point and place of beginning, containing 2.3389 Acres.

 

ALTA Commitment Form (6-17-06) Commitment No: 14GBO98832

 

 

 

  

Order No.: 14GBO98832

 

EXHIBIT A (Continued)

 

TRACT III: 6900 West Market Street, Greensboro, NC

 

All that certain piece, parcel or tract of land lying and being in Morehead
Township, Guilford County, North Carolina and being more particularly described
as follows:

 

BEGINNING at an iron rod set located in the northern margin of the right-of-way
of West Market Street at its intersection with the westernmost margin of the
right-of-way of PPG Road and running from said point of beginning along the
northern margin of West Market Street North 75°49'15" West 413.89 feet to an
iron rod set, said rod being located in the southeastern corner of the property
(now of formerly), of Triad Enterprises, Inc. (see Deed Book 2721, Page 847,
Guilford County Registry); thence along the eastern line of the property of
Triad Enterprises, Inc. North 13°46'00" East 666.52 feet to an existing iron
pipe located in the southern line of the property (now or formerly), of
Pittsburgh Plate Glass Co. (see Deed Book 2338, Page 140, Guilford County
Registry; thence with the southern line of Pittsburgh Plate Glass Co. South
75°46'00" East 449.94 feet to an iron pipe in the western margin of the
right-of-way of PPG Road; thence with the western margin of PPG Road South
13°45'55" West 629.44 feet to an iron rod set; thence continuing with the
western margin of the right-of-way of PPG Road South 58°25'27’' West 51.31 feet
to the point and place of BEGINNING, and containing 6.868 acres, more or less as
shown on the map of survey prepared by Anderson and Associates, Inc. dated March
14, 1994, the same being a portion of Lots 8, 9, 10, 11 and 12 as shown on a
plat entitled “Lindley Land” as recorded in Plat Book 9, Page 74, in the office
of the Register of Deeds of Guilford County, North Carolina.

 

TOGETHER WITH those easement rights appurtenant to the above-described tract as
set forth in Pipeline Agreements recorded in Book 1556, Page 152; Book 1556,
Page 156; Book 1556, Page 162; and Book 1556, Page 166, Guilford County
Registry.

 

2

 

  

EXHIBIT A-1

Permitted Liens

(Greensboro, North Carolina terminal)

  

SCHEDULE B - SECTION 2

EXCEPTIONS

 

The Policy or Policies to be issued will contain exception to the following
unless the same are disposed of to the satisfaction of the Company.

 

1.Defects, liens, encumbrances, adverse claims or other matters, if any created,
first appearing in the public records or attaching subsequent to the effective
date hereof but prior to the date the proposed Insured acquires for value of
record the estate or interest or mortgage thereon covered by this Commitment.

 

2.The lien of all taxes for the year 2015 and thereafter, which are not yet due
and payable.

 

3.Building restriction lines, easements, and any other matters shown on map or
plat recorded in Plat Book 9, Page 74; Plat Book 43, Page 26; and Plat Book 93,
Page 110.

 

4.Easement(s) or right(s)-of-way in favor of Department of Transportation
recorded in Book 3863, Pages 971 and 973, located substantially as shown on
survey by James H. Mauney, Jr., PLS, dated November 25, 2013 (the “Survey”).

 

5.Easement(s) or right(s)-of-way in favor of North Carolina Department of
Transportation recorded in Book 3858, Page 2189; and Book 3050, Page 677.

 

6.Easement(s) or right(s)-of-way in favor of Triad Enterprises, Inc. recorded in
Book 3743 Page 1857, located substantially as shown on the Survey, re-recorded
in Book 3769, 1403; as assigned by Assignment and Transfer of Sewer Line
Easement to City of Greensboro recorded in Book 3769, Page 1401.

 

7.The following matter(s) as shown on the Survey, and any easement(s) or
right(s)-of-way associated therewith:

a. various utility lines with reinforced concrete pipes; storm drainage lines,
catch basins and manholes; guy wires; vent pipes; sanitary sewer lines and
manholes; monitoring wells; power poles and power lines; water boxes located on
the Land;

b. detention ponds;

c. fuel storage tanks and pumping station.

 

8.Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title arising subsequent to November 25, 2013, that would be
disclosed by an accurate and complete land survey of the Land made subsequent to
said date.

 

9.Discrepancies, variances, shortages or overages in the acreage of the Land.

 

10.Rights or claims of parties in possession as tenants under unrecorded leases.

 

11.Terms and conditions of, and rights of others in and to the use of the
property subject to, the appurtenant easement(s) more particularly described in
Exhibit A.

 

12.Statutory liens of mechanics, laborers and materialmen that have performed or
furnished

 

ALTA Commitment Form (6-17-06) Commitment No:14GBO98832   titleTRAX ID:   Page 5
of 8

 

3

 

  

EXHIBIT B

Terminal Permits/Contracts

(Greensboro, North Carolina terminal)

 

1. Service Agreement with Equilon Enterprises LLC dba Shell Oil Products US
(customer) dated May 30, 2011.

 

2. Apex Air Permit, ID Number 07719R09, expires August 2021.

 

3. Apex SPCC Plan Permit, ID Number PK 12010PF-1, expires May 2018.

 

4. Apex FRP Permit, ID Number 56039.01, expires May 2018.

 

5. Apex NPDES Permit, ID Number NC0071463, expires August 2016.

 

4

 

  

EXHIBIT C

Inventories

 

(Greensboro, North Carolina Terminal)

 

5

 

  

EXHIBIT D

Form of Special Warranty Deed

 

NORTH CAROLINA SPECIAL WARRANTY DEED

 

Excise Tax: Parcel Number 0099461, PIN #7824 69 6178, 6900 W. Market, Lot # 6.87
AC PT 8-12 PB 9-74 Lindley Parcel Number 0099460, PIN #7824 69 4300, 6908 W.
Market, Lot # 13 PT-12 PB 9-74 Lindley Parcel Number 0099470, PIN #7824 69 1288,
6910 W. Market, Lot # 2.33 AC C PB 43-36 Motsinger

 

Verified by Guilford County on the _______ day of
__________________________________________________, 20___, by
___________________________________________________________________________

 

Instrument Prepared by and Location: Guilford County, Greensboro, North Carolina
after recording return to:   Deborah A. Weedman   8235 Forsyth Blvd., Suite 400
  Clayton MO 63105  

 

THIS DEED made this ______ day of December, 2014, by and between

 

GRANTOR GRANTEE

Petroleum Fuel & Terminal Company,

a Missouri corporation

8235 Forsyth Blvd., Suite 400

Clayton, MO 63105

Center Point Terminal Company, LLC,

a Delaware limited liability company

8235 Forsyth Blvd., Suite 400

Clayton, MO 63105

 

Enter in appropriate block for each party: name, address, and, if appropriate,
character of entity, e.g. corporation or partnership

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

 

WITNESSETH, that Grantor, for a valuable consideration paid by Grantee, the
receipt and sufficiency of which are hereby acknowledged, has and by these
presents does grant, bargain, sell and convey unto Grantee and its successors
and assigns, in fee simple, all those certain lots or parcels of land situated
in Guilford County, Greensboro, North Carolina and more particularly described
as follows (the “Property”):

 

See Exhibit “A” attached hereto and made a part hereof.

 

6

 



 

Together with all buildings, improvements and appurtenances thereon and thereto,
along with all of Grantor's rights, title and interest, if any, in and to all
roadways, streets, alleys, easements and rights of way adjacent to or abutting
the Property.

 

The Property hereinabove described was acquired by Grantor by instrument
recorded in Book 4245 Page 286 and Book 6617 Page 1081. All or a portion of the
property herein conveyed does not include the primary residence of a Grantor. A
map showing the above described property is recorded in Plat Book 9 Page 74, and
Plat Book 43 Page 26, Guilford County Registry.

 

TO HAVE AND TO HOLD the Property and all privileges and appurtenances thereto
belonging to the Grantee in fee simple. This conveyance is made subject to all
Permitted Liens found in Exhibit “B” hereto.

 

Grantor covenants with Grantee that the Property is free from all encumbrances
made by Grantor other than as set forth above, and that Grantor does warrant and
defend the title against the lawful claims of all persons claiming by, under or
through Grantor, but against no other.

 

IN WITNESS WHEREOF, Grantor has executed this instrument as of the date first
above written.

 

  PETROLEUM FUEL & TERMINAL COMPANY         By:     Name:     Title:  

 

STATE OF MISSOURI  )                                           ) ss. COUNTY OF
ST. LOUIS )

 

On this ___ day of ____________, 2014, before me, a Notary Public in and for
said county and state, do hereby certify that
________________________________________ , to me personally known, appeared
before me this day and acknowledged that he is the ____________ of Petroleum
Fuel & Terminal Company, a Missouri corporation, and that by authority duly
given and as the act of such entity, he signed the foregoing instrument on
behalf of said corporation, and he acknowledged said instrument to be his free
act and deed.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the county and state aforesaid, the day and year first above written.

 

      Notary Public   My commission expires:

 

7

 

  

EXHIBIT “A”

LEGAL DESCRIPTION

 

EXHIBIT A

 

Lying and being in Guilford County, North Carolina, and more particularly
described as follows:

 

TRACT I: 6908 West Market Street, Greensboro, NC

  

Located in Guilford County, N.C and being the western half of lot 12 (12) and
all of lot 13 (13), “Subdivision of Lindley Land” as recorded in Plat Book 9,
Page 74 of the Guilford County Registry, also designated as Tax Parcel ten (10).
See deed to Triad Enteiprises, Inc. recorded in DB 2721, Pg. 847. A more
particular description reads as follows;

 

Commencing at NCGS Monument “281 E 201 COG 35" having North Carolina Grid
Coordinate values as follows: North 847,776.26', East 1,728507,47', NAD 83 and a
combined factor of number 0.99993609; thence a N.C. Grid Bearing and distance of
N 61°29'31" W 2487.09' to an IRON Rod Found located at the Southwest corner of
property belonging to Petroleum Fuel and Terminal Co., recorded in DB 4245, Pg
286, said point also located in the north right-of-way of West Market Street and
being the Point of Beginning, having North Carolina Grid Coordinate values as
follows; North 848,963.30', East 1,726,321.94' NAD 83; thence from the beginning
and running with the north right-of-way of West Market Street (see deed to the
North Carolina Department of Transportation recorded in DB 3858, Pg 2189) N
65°08' 30"W 149.72' to an Iron Rod Set; thence N 24°27'01" E passing through an
Iron Pipe Found at a distance of 438.03', (said iron being the northeast corner
of tax parcel 24) for a total distance of 666.68' to an Iron Pipe Found in the
south line of PPG Industries, Inc. recorded in DB 2338, Pg. 140; thence running
with PPG Industries Inc. S 65°08' 12" E 149.72' to an Iron Pipe found; thence
running with Petroleum Fuel and Terminal Co. west line S 24°27'00" W 666.66' to
the point and place of beginning, containing 2.2914 Acres.

 

TRACT II: 6910-6912 West Market Street, Greensboro, NC

 

Located in Guilford County N.C. and being a portion of lot “C” of the property
of Motsinger Estate as recorded in Plat Book 43, Page 26, also designated as Tax
Parcel twenty four (24). See deed to Triad Enterprises Inc. recorded in DB 3515,
Pg 1640. A more particular description reads as follows;

 

Commencing at an Iron Rod Found located at the southwest corner of property
belonging to Petroleum Fuel and Terminal Co., recorded in DB 4245, Pg 286 having
North Carolina Grid Coordinate values as follows; North 848,963.30, East
1,726,321.94' NAD 83, said point also being in the north right-of-way of West
Market Street; thence running with the north right-of-way of W. Market Street N
65°08'30" W 149.72' to an Iron Rod Set, the Point of Beginning; thence from the
Beginning and continuing with the north right-of-way of West Market Street (see
deed to the North Carolina Department of Transportation recorded in DB 3858, Pg.
2189) N 65°08'30" W 235.08' to an Iron Rod Set; thence running with the east
line of Tax Parcel seven (7) also known as Lot 1, Map V “Flight Pattern
Industrial Park” recorded in PB 93, Pg. 110, N 25°6'11'' E 438.08' to an iron
rod set, said iron being the south line of Jerry R. Coleman, recorded in DB
4742, Pg. 1900, also known as Lot 2, Map V “Flight Pattern Industrial Park”
recorded in PB 93, Pg. 110, thence running with the south line of Coleman S
65°07'39" E 230.09' to an Iron Pipe Found in the west line of Tax Parcel 10;
thence running with the west line of Tax Parcel 10, S 24°27'01" W 438,03' to the
point and place of beginning, containing 2.3389 Acres.

 

ALTA Commitment Form (6-17-06) Commitment No: 14GBO98832

 

8

 

  

Order No.: 14GBO98832

 

EXHIBIT A (Continued)

 

TRACT III: 6900 West Market Street, Greensboro, NC

 

All that certain piece, parcel or tract of land lying and being in Morehead
Township, Guilford County, North Carolina and being more particularly described
as follows:

 

BEGINNING at an iron rod set located in the northern margin of the right-of-way
of West Market Street at its intersection with the westernmost margin of the
right-of-way of PPG Road and running from said point of beginning along the
northern margin of West Market Street North 75°49'15" West 413.89 feet to an
iron rod set, said rod being located in the southeastern corner of the property
(now of Formerly), of Triad Enterprises, Inc. (see Deed Book 2721, Page 847,
Guilford County Registry); thence along the eastern line of the property of
Triad Enterprises, Inc. North 13°46'00"' East 666.52 feet to an existing iron
pipe located in the southern line of the property (now or formerly), of
Pittsburgh Plate Glass Co. (see Deed Book 2338, Page 140, Guilford County
Registry; thence with the southern line of Pittsburgh Plate Glass Co. South
75°46'00" East 449.94 feet to an iron pipe in the western margin of the
right-of-way of PPG Road; thence with the western margin of PPG Road South
13°45'55" West 629.44 feet to an iron rod set; thence continuing with the
western margin of the right-of-way of PPG Road South 58°25'27" West 51.31 feet
to the point and place of BEGINNING, and containing 6.868 acres, more or less as
shown on the map of survey prepared by Anderson and Associates, Inc. dated March
14, 1994, the same being a portion of Lots 8, 9, 10, 11 and 12 as shown on a
plat entitled “Lindley Land” as recorded in Plat Book 9, Page 74, in the office
of the Register of Deeds of Guilford County, North Carolina.

 

TOGETHER WITH those easement rights appurtenant to the above-described tract as
set forth in Pipeline Agreements recorded in Book 1556, Page 152; Book 1556,
Page 156; Book 1556, Page 162; and Book 1556, Page 166, Guilford County
Registry.

 

9

 

  

EXHIBIT “B”

PERMITTED LIENS

 

The lien of all taxes for the year 2015 and thereafter, which are not yet due
and payable.

 

Building restriction lines, easements, and any other matters shown on map or
plat recorded in Plat Book 9, Page 74; Plat Book 43, Page 26; and Plat Book 93,
Page 110.

 

Easement(s) or right(s)-of-way in favor of Department of Transportation recorded
in Book 3863, Pages 971 and 973, located substantially as shown on survey by
James H. Mauney, Jr., PLS, dated November 25, 2013 (the “Survey”).

 

Easement(s) or right(s)-of-way in favor of North Carolina Department of
Transportation recorded in Book 3858, Page 2189; and Book 3050, Page 677.

 

Easement(s) or right(s)-of-way in favor of Triad Enterprises, Inc. recorded in
Book 3743, Page 1857, located substantially as shown on the Survey, re-recorded
in Book 3769, Page 1403; as assigned by Assignment and Transfer of Sewer Line
Easement to City of Greensboro recorded in Book 3769, Page 1401.

 

The following matter(s) as shown on the Survey, and any easement(s) or
right(s)-of-way associated therewith:

a. various utility lines with reinforced concrete pipes; storm drainage lines,
catch basins and manholes; guy wires; vent pipes; sanitary sewer lines and
manholes; monitoring wells; power poles and power lines; water boxes located on
the Land;

b. detention ponds;

c. fuel storage tanks and pumping station.

 

10

 

  

EXHIBIT E

Form of Bill of Sale

 

(Greensboro, North Carolina terminal)

 

For and in consideration of the sum of $1.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned Petroleum Fuel & Terminal Company (“Seller”) hereby sells, transfers
and conveys to Center Point Terminal Company, LLC (“Buyer”) WHERE IS AND AS IS
AND WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND EXCEPT AS SPECIFICALLY SET
FORTH HEREIN AND IN THAT CONTRIBUTION AGREEMENT BY AND AMONG BUYER AND SELLER
DATED AS OF December______, 2014 (the “Contribution Agreement”) all of Seller’s
right, title and interest in and to all fixtures and personal property located
at, or used in connection with, that certain terminal facility commonly known
and numbered 6900, 6908, 6910-12 W. Market Street, Greensboro, North Carolina
(the “Terminal”) and as described on Exhibit A to the Contribution Agreement,
including but not limited to (i) storage tanks, truck racks, piping, pipelines,
pumps, compressors, heaters, valves, fittings, products, fuel, vapor recovery
units, tools, spare parts, mechanical equipment, appliances, computers and any
other office equipment, furniture, cell phones, radios and supplies, (ii)
vehicles, trailers and motors, (iii) intangible personal property relating to
operations at the Terminal including contracts and agreements, and (iv) to the
extent transferrable, operating permits, registrations and licenses.

 

The undersigned hereby warrants and represents that it has the right and
authority to convey the above property and that it has clear and marketable
title same, free and clear of all encumbrances, security interests and liens of
any kind or nature.

 

Dated this ____ day of ___________, _____.

 

  PETROLEUM FUEL & TERMINAL COMPANY         By  

 

11

 

  

EXHIBIT F

Form of Assignment and Assumption Agreement of

Terminal Permits and Terminal Contracts

(Greensboro, North Carolina Terminal)

 

THIS ASSIGNMENT AND ASSUMPTION OF TERMINAL PERMITS AND TERMINAL CONTRACTS (this
“Assignment”) is entered into on this _________day of _______, ____, by
Petroleum Fuel & Terminal Company, a Missouri corporation and a wholly owned
subsidiary of Apex Oil Company, Inc. (“Seller”), and Center Point Terminal
Company, LLC, a Delaware limited liability company (“Purchaser”), pursuant to
that certain Contribution Agreement dated December __, 2014 (the “Contribution
Agreement”).

 

Unless otherwise defined herein, all capitalized terms used herein shall have
the same meanings attributed to them as set forth in the Contribution Agreement.

 

Seller, for good and valuable consideration, receipt and sufficiency of which
are hereby acknowledged, to the extent transferrable, hereby grants, bargains,
conveys, assigns, transfers and delivers to Purchaser, and Purchaser accepts in
full, all of Seller’s right, title and interest, legal and equitable, from and
after the date hereof, in, to and under those certain Terminal Permits and
Terminal Contracts listed on the exhibit hereto.

 

Purchaser hereby assumes and agrees to perform and discharge when due each and
all of the obligations and liabilities of Seller, other than any Retained
Liabilities, under each Terminal Permit and Terminal Contract, arising or
accruing on or after the date hereof, in each case in accordance with and
subject to all the terms, covenants and conditions of each such Terminal Permit
and Terminal Contract, to the same extent and in the same manner as if Purchaser
were the original contracting party, as appropriate.

 

This Assignment is delivered pursuant to and is subject to the terms and
conditions of the Contribution Agreement. Nothing contained in this Assignment
shall in any way supersede, modify, replace, amend, change, rescind, expand,
exceed, enlarge, or in any way affect the provisions, including the
representations, warranties, covenants, agreements, conditions, or in general,
any rights, remedies or obligations of Seller or Purchaser set forth in the
Contribution Agreement. In the event of any conflict or ambiguity between the
terms of the Contribution Agreement and the terms of this Assignment, the terms
of the Contribution Agreement shall govern and prevail, and any such provision
in this Assignment shall be deemed to be amended to the extent necessary to
eliminate any such conflict, inconsistency, ambiguity or difference.

 

This Assignment may not be modified, changed or supplemented, except by written
instrument signed by all parties hereto, nor may any obligations hereunder be
deemed waived, except by written instrument signed by the party against whom the
waiver is to be effective.

 

This Assignment shall be governed by, and construed and enforced in accordance
with the Applicable Law of the State of Delaware. Notwithstanding the foregoing,
any issue arising hereunder directly pertaining to the real property including
issues of conveyance or encumbrance shall be governed by the laws of the State
of North Carolina and shall be subject to the venue selection provision set
forth in the Contribution Agreement.

 

12

 

  

This Assignment shall be enforceable against and inure to the benefit of Seller
and Purchaser and their respective successors and assigns. Nothing in this
Assignment will be construed as conferring upon any Person other than Seller and
Purchaser, and their respective successors in interest, any right, remedy or
claim under or by reason of this Assignment.

 

This Assignment may be executed in any number of counterparts (including by
means of telecopied or electronically transmitted signature pages) and all such
counterparts taken together shall constitute one and the same agreement.

 

This Assignment and the Contribution Agreement, including all of the Schedules,
Exhibits and attachments thereto and the agreements and documents referred to
therein, constitutes the entire agreement and understanding between the parties
with respect to the subject matter contained herein and supersedes any prior
understandings, negotiations or agreements, whether written or oral, between
them respecting such subject matter.

 

EACH PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
TRIAL BY JURY IN ANY PROCEEDING IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH
OR ARISING OUT OF THIS ASSIGNMENT, OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF, WHETHER PURPORTING TO BE AT LAW OR IN EQUITY,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

13

 

  

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

  SELLER:       PETROLEUM FUEL & TERMINAL COMPANY         By:     Name:    
Title:         PURCHASER:       CENTER POINT TERMINAL COMPANY, LLC         By:  
  Name:     Title:  

 

14

 

  

Terminal Permits and Terminal Contracts

(Greensboro, North Carolina terminal)

 

1. Service Agreement with Equilon Enterprises LLC dba Shell Oil Products US
(customer) dated May 30, 2011.

 

2. Apex Air Permit, ID Number 07719R09, expires August 2021.

 

3. Apex SPCC Plan Permit, ID Number PK 12010PF-1, expires May 2018.

 

4. Apex FRP Permit, ID Number 56039.01, expires May 2018.

 

5. Apex NPDES Permit, ID Number NC0071463, expires August 2016.

 

15

 

  

SCHEDULE 2.5

ENVIRONMENTAL RESPONSIBILITIES ADDENDUM

 

This Environmental Responsibilities Addendum (this “Addendum”) is attached to,
governed by, and made a part of the Contribution Agreement dated December ____,
2014 (the “Agreement”) by and among Apex Oil Company, Inc., a Missouri
corporation (“Apex”), Petroleum Fuel & Terminal Company, a Missouri corporation
and wholly owned subsidiary of Apex (“PF&T”), World Point Terminals, LP, a
Delaware limited partnership (the “Partnership”), and Center Point Terminal
Company, LLC, a Delaware limited liability company and wholly owned subsidiary
of the Partnership (“Center Point”) in respect of the contribution of certain
assets at that certain Terminal Facility located at 6900 West Market Street,
Greensboro, North Carolina 27409, all as specified in, and subject to the terms
and conditions of, said Agreement.

 

RECITALS

 

A.           PF&T is contributing, transferring, assigning and conveying to
Center Point, in accordance with the terms of the Agreement, the Terminal
Assets;

 

B.           The Parties to the Agreement and this Addendum wish to allocate
responsibility for environmental liabilities and claims associated with the
Terminal Assets in accordance with the provisions hereof.

 

AGREEMENT

 

1.          Definitions. Capitalized terms used in this Addendum and not
otherwise defined shall have the meanings ascribed to such terms in the
Agreement. As used in this Addendum, the following terms have the meanings set
forth below:

 

a.           “Environmental Baseline” means the known environmental facts,
circumstances and conditions existing, initiated or occurring at the Terminal
Facility prior to the Closing Date as disclosed or otherwise as described in the
materials listed in Exhibit “A” attached hereto.

 

b.           “Environmental Claims” means any Adverse Consequences suffered or
incurred by a Party by reason of or arising out of (i) any violation of
Environmental Laws or (ii) any environmental event, condition or matter
associated with or arising from the ownership or operation of the Terminal
Facility (including the presence of Hazardous Substances on, under, about or
migrating to or from the Terminal Facility or the disposal or release of
Hazardous Substances generated by the operation of the Terminal Facility at
thirty party locations) including (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities or other corrective action required
or necessary under Environmental Laws and (B) the cost and expense of the
preparation and implementation of any closure, remedial, corrective action or
other plans required or necessary under Environmental Laws.

 

16

 

  

c.           “Environmental Laws” has the meaning set forth in the Agreement.

 

d.           “Hazardous Substances” has the meaning set forth in the Agreement.

 

2.          Apex’s Indemnity.

 

a.           Indemnity. From the Closing Date, Apex and PF&T, jointly and
severally, shall indemnify, defend and hold harmless the Partnership (including
its general partner WPT GP, LLC), its Subsidiaries (including Center Point) and
their respective officers, directors, employees, consultants and agents (the
“World Point Protected Parties”), from and against any Environmental Claims
arising out of the Environmental Baseline (including the Pipeline Leak as
defined below) or arising from the ownership or operations of the Terminal
Facility on or prior to the Closing Date (“Pre-Closing Environmental
Liabilities”). In addition, the indemnity set forth in this Section 2(a) shall
also be deemed to run to any subsequent owner or operator of all or any part of
the Terminal Facility; provided that the Partnership causes such subsequent
owners and occupiers of the Terminal Facility to agree to and assume in writing
all of the Partnership’s covenants and obligations under this Addendum.

 

b.           February 2013 Pipeline Leak. On or about February 21, 2013
approximately 250 gallons of gasoline was released from an underground pipeline
located at the Terminal Facility (the “Pipeline Leak”). The release was caused
by a failed weld at one of the pipe’s joints. Apex sent required notification to
the Governmental Authorities. Apex replaced the pipe and removed and properly
disposed of approximately 110 tons of contaminated soil from around and beneath
the pipe as detailed in that certain Initial Assessment Report dated April 2013.
In July 2013, Apex submitted a Comprehensive Site Assessment Report documenting
the soil and groundwater sampling associated with the Pipeline Leak. In
September 2014, Apex submitted a proposed Corrective Action Plan; in December
2014, Apex submitted a revised Corrective Action Plan (collectively, the
“Corrective Action Plan”). The Corrective Action Plan outlines the proposed work
to be conducted by Apex to remediate soil and groundwater at the Terminal
Facility. Apex and/or PF&T shall conduct any further environmental investigation
and conduct remediation and/or any other activity required by Environmental Law
to fully resolve the environmental impact of the Pipeline Leak.

 

c.           Expiration. Apex and PF&T’s indemnity obligations under this
Addendum shall terminate on the fifth calendar year anniversary of the Closing
Date; provided, however, that any such indemnification obligation with respect
to a Pre-Closing Environmental Liability shall survive the time at which it
would otherwise expire pursuant to this Section 2(c) if notice of such
Pre-Closing Environmental Liability is properly given by the Party seeking
indemnification to the Party from which indemnification is sought prior to such
time.

 

3.          The Partnership’s Indemnity. From the Closing Date, the Partnership
and Center Point, jointly and severally, shall indemnify, defend and hold
harmless Apex, its Subsidiaries (including PF&T) and their respective officers,
directors, employees, consultants and agents (the “Apex Protected Parties”),
from and against any Environmental Claims arising from the ownership or
operations of the Terminal Facility after the Closing Date (“Post Closing
Environmental Liabilities”).

 

17

 

  

4.          Indemnification Procedure.

 

a.           Notice and Tender of Indemnity Obligations. Section 8.3 of the
Agreement shall govern the procedures for implementing the indemnification
provisions hereof. The release was caused by a failed weld at one of the pipe’s
joints; the pipe has been replaced.

 

b.           Apex’s Option to Remediate. Apex and/or PF&T, in their sole
discretion, may choose to control, perform, or cause to be performed any
environmental investigation, remediation and any other activity arising out of
or responsive to their indemnity obligations under this Addendum, whether or not
notices are tendered pursuant to Section 8.3 of the Agreement including, without
limitation, the conduct of soil borings, installation of monitoring wells, soil
and groundwater testing, site inspections, engineering studies or surveys,
communications with Governmental Authorities and installation and operation of
remediation equipment as necessary (“Apex’s Environmental Remediation”). Apex
and PF&T agree to indemnify and hold harmless the World Point Protected Parties
from and against any and all claims for personal injury or property damage
arising out of Apex’s Environmental Remediation except to the extent that a
World Point Protected Party’s negligence or other wrongful conduct may
contribute to such personal injury or property damage. The indemnification
obligation shall not include direct or indirect economic loss attributable to
business interruptions resulting from performance of Apex’s Environmental
Remediation provided that Apex and/or PF&T uses commercially reasonable efforts
to minimize interference with Center Point’s operations of the Terminal Facility
on or after the Closing Date. In accordance with applicable laws and
regulations, Apex and PF&T shall be solely responsible for the proper disposal
of any wastes generated by Apex’s Environmental Remediation, and Apex shall be
identified as the generator of such wastes on manifests or other documents
related thereto.

 

c.           Transfer of Pre-Closing Environmental Liabilities.         At such
time as Apex and PF&T have satisfied the indemnity obligations under this
Addendum, and to the extent there is at such time any regulatory oversight
requirements currently in force, the Parties will cooperate to jointly seek an
acknowledgment from the applicable Governmental Authority that the Partnership
(or its designee) has assumed the obligations of such continued oversight
requirements.

 

d.           Grant of License. Center Point grants a nonexclusive, irrevocable
license to Apex and PF&T, and their respective employees, agents, servants,
contractors and subcontractors to enter the Terminal Facility to perform Apex’s
Environmental Remediation or otherwise to observe and monitor the performance of
any activities arising out of, responsive to, or otherwise affecting the
indemnity obligations under this Addendum.         

 

18

 

  

e.           Mutual Cooperation. Center Point understands activities associated
with Apex’s Environmental Remediation may disturb or interfere with ingress to,
egress from and use or operation of the Terminal Facility. Center Point agrees
to accommodate Apex’s Environmental Remediation activity and not to restrict
reasonable access to the Terminal Facility or unreasonably interfere with
performance of Apex’s Environmental Remediation. Center Point agrees to
cooperate with Apex and PF&T to obtain any and all permits and licenses that may
be reasonably required for Apex’s Environmental Remediation and to execute any
additional documents including, without limitation, permit applications, which
may reasonably be required to complete Apex’s Environmental Remediation and
effectuate the purposes of this Addendum. Apex and PF&T agree to conduct any
Apex Environmental Remediation in such a manner so as to minimize any
inconvenience to or interruption of Center Point’s conduct of business at the
Terminal Facility including any of Center Point’s construction or development
activities reasonably communicated prior to initiation of such development
activities. Apex and/or PF&T shall regularly report to Center Point the status
of any Apex Environmental Remediation. Upon Center Point’s written request, Apex
and/or PF&T shall provide Center Point with copies of reports, final sampling
data, or other materials related to Apex’s Environmental Remediation submitted
to a Governmental Authority.

 

f.            Subsequent Owners. The Parties understand and agree that this
Addendum shall not be recorded in the real property records of Guilford County,
North Carolina. If Center Point sells, transfers, conveys, or leases the
Terminal Facility to any Person, Center Point shall disclose the right of
reasonable access set out in this section to such purchaser, transferee or
lessee and obtain or reserve the same right of access to the Terminal Facility
from such purchaser, transferee or lessee to Apex and PF&T’s benefit.

 

g.           Limitations Regarding Indemnification.

 

(i)          With respect to Environmental Claims that arise out of an event,
condition or matter that is first discovered after the Closing Date, no Party
shall be obligated to indemnify, defend and hold harmless the other until such
time as the total aggregate amount of such Environmental Claim incurred by the
Indemnified Party exceeds $100,000 (the “Environmental Deductible”), at which
time the Indemnifying Party shall be obligated to indemnify the Indemnified
Party for the excess of such Environmental Claim over the Environmental
Deductible.

 

(ii)   For the avoidance of doubt, there is no deductible with respect to the
indemnification owed by any Indemnifying Party other than that described in
Section 4(g)(i) and no monetary cap on the amount of the indemnity coverage
provided by any Indemnifying Party.

 

(iii)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT)
SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS ADDENDUM
EXCEPT TO THE EXTENT RECOVERED IN A CLAIM BY A THIRD PARTY.

 

5.          Assignment. The rights, interest and obligations of this Addendum
may not be assigned by any Party without the prior written agreement of all
Parties to this Addendum.

 

19

 

  

6.          Counterparts. This Addendum may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all Parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, and all such counterparts shall constitute one and the same
instrument.

 

7.          Governing Law and Jurisdiction. ANY QUESTIONS CONCERNING THE
INTERPRETATION AND ENFORCEMENT OF THIS ADDENDUM SHALL BE GOVERNED BY THE LAW OF
THE STATE OF MISSOURI WITHOUT THE APPLICATION OF ITS CHOICE OF LAW RULES. EACH
PARTY GENERALLY AND UNCONDITIONALLY AND IRREVOCABLY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, SUBMIT TO (1) THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI OR (2) IF SUCH UNITED STATES
DISTRICT COURT DECLINES TO EXERCISE OR DOES NOT HAVE JURISDICTION, THE
JURISDICTION OF THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI. ALL PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
THEY MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING
IN SUCH COURTS AND JURISDICTIONS. THE FOREGOING NOTWITHSTANDING, ANY QUESTION OR
DISPUTE CONCERNING REAL OR PERSONAL PROPERTY RIGHTS SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE LOCATION OF THE APPLICABLE REAL OR PERSONAL
PROPERTY.

 

8.          Rights and Remedies. The indemnification rights and remedies set
forth in this Addendum shall, from and after the Closing, constitute the sole
and exclusive remedies of the Parties with respect to any Environmental Claim or
alleged breach of representation or warranty or non-performance, partial or
total, of any covenant in the Agreement pertaining to the environmental
condition of the Terminal Assets; provided, however, that nothing in this
Section 8 shall prevent any Party from seeking injunctive or equitable relief in
pursuit of its indemnification claims under this Addendum.

 

IN WITNESS WHEREOF, the parties have caused this Addendum to be executed as of
the date first written above.

 

PETROLEUM FUEL & TERMINAL COMPANY

 

By:     Name:   Title:  

 

20

 

  

WORLD POINT TERMINALS, LP

By: WPT GP, LLC, its general partner

 

By:     Name:   Title:  

 

CENTER POINT TERMINAL COMPANY, LLC

 

By:     Name:   Title:  

 

APEX OIL COMPANY, INC.

 

By:     Name:   Title:  

 

21

 

  

EXHIBIT A

ENVIRONMENTAL MATTERS

 

1.North Carolina Department of Environmental and Natural Resources (NCDENR)
Incident #95246:



 

A. 24-Hour Notification of Discharge Form submitted to DCDENR on 2/21/2013;

B. Initial Assessment Report submitted to DCDENR on 4/30/2013;

C. Comprehensive Assessment Report submitted to NCDENR on 6/30/2014;

D. Corrective Action Plan (CAP) submitted to NCDENR dated 9/11/2014; and

E. Amended CAP submitted to Guilford County Department of Public Health dated
12/2/2014.

 

2.All matters disclosed in that certain Phase I Environmental Site Assessment
prepared by Gannett Fleming dated November 2014, and all appendices attached
thereto including that certain Phase I Environmental Site Assessment prepared by
Shifrin & Associates, Inc. dated December 2013.

 

3.All matters disclosed in that certain Phase I Environmental Site Assessment
prepared by URS Corporation dated November 2007, and updated October 2008.

 

22

 

  

SCHEDULE 2.6

AMENDMENT TO TERMINALING SERVICES AGREEMENT

(___________, ___)

 

This Amendment is made effective the __ day of ___________, ____ between Center
Point Terminal Company, LLC, a Delaware limited liability company (“Terminal”)
and Apex Oil Company, Inc., a Missouri corporation (“Customer”).

 

RECITALS

 

A.           Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended (the “Agreement”), which
Agreement provides for the storage and handling of various petroleum products as
specified therein at the Terminal Facilities.

 

B.           Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.          Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.          Amendments.

 

2.1.          Terminal Facility. Terminal agrees, pursuant to the terms and
provisions of the Agreement, to reserve at its newly acquired terminaling
facility located at 6900 West Market Street, Greensboro, North Carolina (the
“Greensboro Facility”) commingled, non-dedicated storage for Customer’s Products
in one or more tanks having gross shell capacity of 664,107 barrels and the
Greensboro Facility will be deemed a “Terminal Facility” for purposes of the
Agreement..

 

2.2.          Term. The initial term with respect to the Greensboro Facility
shall commence on __________ and continue for a period of three (3) years (the
“Initial Term”). The agreement for storage at the Greensboro Facility shall
automatically renew for successive one year terms after the end of the Initial
Term (each such renewal term, the “Renewal Term” and, collectively, the “Renewal
Terms”) unless either party notifies the other party in writing at least one
hundred twenty (120) days prior to expiration of the Initial Term or the then
current Renewal Term for the Greensboro Facility, as applicable, of its intent
to cancel this agreement, in which event this agreement will terminate with
respect to the Greensboro Facility at the end of such Initial Term or such
Renewal Term, as applicable.

 

23

 

  

2.3.          Charges. Customer agrees to pay the per barrel storage rate listed
on Schedule B for the Greensboro Facility (the “Storage Rates”) on a monthly
basis for the product volumes listed on Schedule B (the “Stipulated Volumes”)
and Customer further agrees to pay any applicable Excess Storage Fees and
Ancillary and Additive Services Fees as provided in the Agreement.

 

2.4.          Schedules. Schedules A, B and C of the Agreement shall be amended
to reflect the foregoing and the addition of the Greensboro Facility.

 

3.          No Other Modifications. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By:     Name:     Title:        
APEX OIL COMPANY, INC.       By:     Name:     Title:  

 

24

 

  

SCHEDULE 3.4

 

World Point Disclosure Schedules – No Conflict; Required Filings and Consents

 

25

 

  

SCHEDULE 4.3

No Conflict; Required Filings and Consents

 

Required consent of Lenders pursuant to Section 8.6(k) of the:

 

Second Amended and Restated Term Loan Agreement among Apex Holding Co., as
Holding, Apex Oil Company, Inc., as Borrower, the Several Lenders from Time to
Time Parties Hereto, and BNP Paribas, as Lead Arranger, Administrative Agent and
Collateral Agent dated as of December 24, 2013; and

 

Fourth Amended and Restated Uncommitted Credit Agreement among Apex Holding Co.
as Holding, Apex Oil Company, Inc., Clark Oil Trading Company and Enjet, LLC, as
Borrowers, The Several Lenders from Time to Time Parties Hereto, and BNP
Paribas, as Lead Arranger, Administrative Agent, Collateral Agent, Daylight
Overdraft Lender, Swing Line Lender, Over-Line Lender and Issuing Lender dated
as of December 24, 2013, of which consents have already been obtained.

 

26

 

  

SCHEDULE 4.5

LICENSES, PERMITS

 

None.

 

27

 

  

SCHEDULE 4.6

LITIGATION, LAWS AND REGULATIONS

 

Apex Oil Company, Inc. was served on 3/1/2013 with Notice of Regulatory
Requirements from

North Carolina Department of Environmental and Natural Resources (NCDENR)
regarding Incident #95246. Notice resulted from a February 21, 2013 incident in
which approximately 250 gallons of gasoline were released from an underground
pipe that is used to transfer gasoline from the Colonial Pipeline to the
terminal facility. The cause of the release was a failed weld at a pipe joint.
Compliance is ongoing in this matter and proceedings are pending.

 

28

 

  

SCHEDULE 4.9

ENVIRONMENTAL MATTERS

 

1.North Carolina Department of Environmental and Natural Resources (NCDENR)
Incident #95246:

 

A. 24-Hour Notification of Discharge Form submitted to DCDENR on 2/21/2013;

B. Initial Assessment Report submitted to DCDENR on 4/30/2013;

C. Comprehensive Assessment Report submitted to NCDENR on 6/30/2014;

D. Corrective Action Plan (CAP) submitted to NCDENR dated 9/11/2014; and

E. Amended CAP submitted to Guilford County Department of Public Health dated
12/2/2014.

 

2.All matters disclosed in that certain Phase I Environmental Site Assessment
prepared by Gannett Fleming dated November 2014, and all appendices attached
thereto including that certain Phase I Environmental Site Assessment prepared by
Shifrin & Associates, Inc. dated December 2013.

 

3.All matters disclosed in that certain Phase I Environmental Site Assessment
prepared by URS Corporation dated November 2007, and updated October 2008.

 

29

 

